 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 1 of 73 Page ID
                                  #:6514



1 BARON & BUDD, P.C.
     Scott Summy (Pro Hac Vice, TX Bar No. 19507500)
2 SSummy@baronbudd.com
     Carla Burke Pickrel (Pro Hac Vice, TX Bar No. 24012490)
3 cburkepickrel@baronbudd.com
     3102 Oak Lawn Ave, #1100
4 Dallas, Texas 75219
     Telephone: (214) 521-3605
5
     BARON & BUDD, P.C.
6 John P. Fiske (SBN 249256)
     Fiske@baronbudd.com
7 11440 W. Bernardo Court, Suite 265
     San Diego, California 92127
8 Telephone: (858) 251-7424

9 Proposed Lead Class Counsel
     Additional counsel listed on signature page
10
                           UNITED STATES DISTRICT COURT
11
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
     CITY OF LONG BEACH, a municipal               CASE NO.: 2:16-cv-03493-FMO-AS
13   corporation; COUNTY OF LOS
14   ANGELES, a political subdivision; CITY        MEMORANDUM OF POINTS AND
     OF CHULA VISTA, a municipal                   AUTHORITIES IN SUPPORT OF
15   corporation; CITY OF SAN DIEGO, a             RENEWED MOTION FOR
     municipal corporation; CITY OF SAN            CERTIFICATION OF SETTLEMENT
16   JOSE, a municipal corporation; CITY OF        CLASS, PRELIMINARY APPROVAL
                                                   OF CLASS ACTION SETTLEMENT,
17
     OAKLAND, a municipal corporation;             APPROVAL OF NOTICE PLAN,
     CITY OF BERKELEY, a municipal                 APPOINTMENT OF CLASS ACTION
18   corporation; CITY OF SPOKANE, a               SETTLEMENT ADMINISTRATOR,
     municipal corporation; CITY OF                AND APPOINTMENT OF CLASS
19   TACOMA, a municipal corporation;              COUNSEL
     CITY OF PORTLAND, a municipal
20   corporation; PORT OF PORTLAND, a              [Filed Concurrently with Notice Motion
21   port district of the State of Oregon;         and Motion; Proposed Order]
     BALTIMORE COUNTY, a political
22   subdivision; MAYOR AND CITY
     COUNCIL OF BALTIMORE; all                     Time of Hearing: 10:00 a.m.
23   individually and on behalf of all others      Date of Hearing: September 17, 2020
24
     similarly situated,                           Courtroom: 6D
                                    Plaintiffs,    Honorable Fernando M. Olguin
25   v.
26                                     File Date:                 May 19, 2016
     MONSANTO COMPANY; SOLUTIA
27   INC., and PHARMACIA LLC, and DOES Trial Date:                May 11, 2021
     1 through 100,
28                         Defendants.

                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 2 of 73 Page ID
                                  #:6515



 1                                         TABLE OF CONTENTS
 2 I.     STATEMENT OF THE CASE ..........................................................................1
 3 II.    TERMS OF THE SETTLEMENT .....................................................................4
 4        A.     The Settlement Class ...............................................................................4
 5               1.       Settlement Class Allocation ...........................................................6
 6               2.       Monitoring Fund ............................................................................6
 7               3.       TMDL Fund...................................................................................7
 8               4.       Sediment Sites Fund ......................................................................8
 9               5.       Special Needs Funds ....................................................................11
10        B.     Additional Terms of the Settlement Agreement .....................................16
11               1.       Effect of Future State Attorney General Action ........................... 16
12               2.       Settlement Administration and Class Notice ................................ 17
13               3.       Exclusion and Objection Rights ...................................................18
14               4.       Cancellation .................................................................................20
15               5.       Attorneys’ Fees and Litigation Costs and Expenses ..................... 20
16               6.       Mutual Releases ...........................................................................21
17 III.   STANDARD OF REVIEW .............................................................................22
18 IV.    THE COURT SHOULD CERTIFY THE SETTLEMENT CLASS AS
19        FAIR, ADEQUATE AND REASONABLE. ...................................................24
20        A.     Rule 23(a) Is Satisfied for Purposes of Certifying the Settlement
21               Classes ...................................................................................................25
22               1.       The Settlement Class is Numerous ...............................................25
23               2.       The Settlement Class Members Share Common Questions of
24                        Law and Fact ...............................................................................25
25               3.       The Claims of the Class Representatives Are Typical of those
26                        of the Proposed Classes ...............................................................26
27               4.       The Class Representatives are Adequate ......................................26
28
                                                              i
                                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 3 of 73 Page ID
                                  #:6516



1        B.     Rule 23(b) Is Satisfied for Purposes of Certifying the Settlement
2               Class. .....................................................................................................27
3 V.     THE COURT SHOULD GRANT PRELIMINARY APPROVAL OF THE
4        PROPOSED SETTLEMENT ...........................................................................30
5        A.     Class Representatives and Class Counsel Have and Will Continue to
6               Zealously Represent the Class................................................................32
7        B.     The Settlement Is the Product of Good Faith, Informed, and Arm’s-
8               Length Negotiations, and It Is Fair .........................................................33
9        C.     The Settlement Provides Significant Benefits in Exchange for the
10              Compromise of Strong Claims. ..............................................................35
11              1.       The Risk, Expense, Complexity, and Duration of Further
12                       Litigation Weighs in Favor of Approval ......................................35
13              2.       The Amount Offered in Settlement Supports Approval ................ 37
14              3.       The Effectiveness of the Proposed Method of Distributing
15                       Relief to Class Members, Including the Method of Processing
16                       Class-Member Claims Supports Approval ................................... 38
17              4.       Extent of Discovery Completed and the Stage of Proceedings
18                       Weigh in Favor of Approval ........................................................39
19              5.       The Experience and Views of Counsel Weigh in Favor of
20                       Approval ......................................................................................40
21              6.       The Presence of a Governmental Participant Weighs in Favor
22                       of Approval ..................................................................................41
23 VI.   COMPLIANCE WITH THE COURT’S ORDER REGARDING CLASS
24       ACTION SETTLEMENTS ..............................................................................41
25       A.     Declarations from proposed class representatives as to the adequacy
26              of their representation of the class; and any differences between the
27              settlement class and the class proposed in the operative complaint. ....... 41
28
                                                             ii
                                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 4 of 73 Page ID
                                  #:6517



1       B.    Whether the settlement is within a range of possible judicial approval,
2             including (i) the fairness of its terms; (ii) the anticipated class recovery
3             under the settlement, (iii) the potential class recovery if plaintiffs had
4             fully prepared on each of the claims that are the subject of the
5             settlement, and (iv) an explanation of the factors bearing on the
6             amount of the compromise. The proposed allocation plan for the
7             settlement fund, and why such allocation is fair, and treats class
8             members equitably relative to each other. ..............................................42
9       C.    The arms-length negotiation of the settlement discussion(s), including
10            and to what extent, the proposed class representatives were involved
11            in the negotiation(s). ..............................................................................56
12      D.    Incentive Payments and the standard set forth in Radcliffe v. Experian
13            Info Solutions Inc., 715 F.3d 1157 (9th Cir. 2013), including
14            declarations from the proposed class representative regarding (i) the
15            time, risk, and burden incurred by the class representative(s), the
16            assistance he or she provided to class counsel throughout the case; and
17            (ii) whether the incentive payment is conditioned on the class
18            representative’s approval of the settlement. ...........................................57
19      E.    If the settlement contemplates a cy pres award, the parties shall
20            identify the proposed cy pres recipient, and explain how the
21            recipient’s mission or goals are related to the interests of the class
22            members. ...............................................................................................57
23      F.    Adequacy of the Class Notice, including whether and how it fairly
24            apprises the putative class members of the terms of the proposed
25            settlement, and the options available to them in connection with the
26            settlement and court proceedings. ..........................................................57
27      G.    How the settlement will be administered, including the proposed
28            amount and cap to be paid to the settlement administrator. .................... 58
                                                         iii
                                                                         CASE NO.: 2:16-cv-03493-FMO-AS
                                                                   RENEWED MOTION FOR CERTIFICATION
  Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 5 of 73 Page ID
                                   #:6518



 1           H.       The parties shall carefully evaluate the scope of the release of claims.
 2                    . . Counsel shall address any differences between the claims to be
 3                    released and the claims in the operative complaint . . . and an
 4                    explanation as to why the differences are appropriate in the instant
 5                    case. .......................................................................................................58
 6           I.       The parties shall address whether notice under the Class Action
 7                    Fairness Act (“CAFA”) is required and, if so, when it will be given.
 8                    In addition, the parties should address substantive compliance with
 9                    CAFA. ...................................................................................................59
10           J.       Identification of any agreement made in connection with the
11                    settlement...............................................................................................59
12 VII. THE             COURT            SHOULD              APPROVE               THE         CONTENT                AND
13           DISTRIBUTION OF THE PROPOSED NOTICE TO THE SETTLEMENT
14           CLASS MEMBERS ........................................................................................59
15 VIII. THE COURT SHOULD APPOINT CLASS COUNSEL ................................. 60

16 IX.       ESTABLISHMENT OF FINAL APPROVAL AND FAIRNESS HEARING
17           AND ASSOCIATED DEADLINES ................................................................60
18 X.        CONCLUSION ...............................................................................................61
19 EXHIBIT INDEX ......................................................................................................62

20

21

22

23

24

25

26

27

28
                                                                    iv
                                                                                   CASE NO.: 2:16-cv-03493-FMO-AS
                                                                             RENEWED MOTION FOR CERTIFICATION
  Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 6 of 73 Page ID
                                   #:6519



 1                                          TABLE OF AUTHORITIES
 2
                                                                                                                  Page(s)
 3
     Federal Cases
 4

 5
     Amchem Prods. Inc. v. Windsor,
       521 U.S. 591 (1997) .........................................................................................23
 6
     Byrne v. Santa Barbara Hospitality Services, Inc.,
 7      2017 WL 5035366 (C.D. Cal. 2017) ................................................................32
 8
   Chambers v. Whirlpool Corp.,
 9   214 F. Supp. 3d 877 (C.D. Cal. 2016) ..............................................................39
10
   Cheng Jiangchen v. Rentech, Inc.,
11   2019 WL 5173771 (C.D. Cal. 2019) ................................................................31
12 Churchill Vill., L.L.C. v. Gen. Elec.,

13       361 F.3d 566 (9th Cir. 2004) ...................................................................... 30, 31

14 City of Berkeley v. Monsanto Co.,
         Case No. 5:16-cv00071-EJD (N.D. Ca.) ........................................................ 2, 3
15

16 City of Chula Vista v. Monsanto Co.,
         Case No. 3:18-CV-01942-BEN-JMA (S.D. Ca.) ................................................2
17
     City of Long Beach v. Monsanto Co.,
18
        Case No. 2:16-CV-03493-FMO-AS (C.D. Ca.)..................................................2
19
   City of Oakland v. Monsanto Co.,
20    Case No. 5:15-cv-5152-EJD (N.D. Ca.) ......................................................... 2, 3
21
   City of San Diego v. Monsanto Co.,
22    Case No. 3:15-CV-00578-WQH-AGS (S.D. Ca.) .......................................... 2, 3
23 City of San Jose v. Monsanto Co.,

24       Case No. 5:15-cv-03178-EJD (N.D. Ca.) ....................................................... 2, 3

25 City of Spokane v. Monsanto Co.,
         Case No. 2:15-CV-00201-SMJ (E.D. Wa.) .............................................. 2, 3, 34
26

27 Feller v. Transamerica Life Ins. Co.,
         2019 WL 6605886 (C.D. Cal. 2019) ................................................................31
28
                                                                v
                                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                                        RENEWED MOTION FOR CERTIFICATION
  Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 7 of 73 Page ID
                                   #:6520



 1
     Hanlon v. Chrysler Corp.,
       150 F.3d 1011 (9th Cir. 1998) ................................................................... passim
 2
     Hanon v. Dataproducts Corp.,
 3     976 F.2d 497 (9th Cir. 1992) ............................................................................26
 4
   Harris v. Vector Marketing Corp.,
 5   2011 WL 1627973 (N.D. Cal. Apr. 29, 2011) ..................................................34
 6 Hartranft v. TVI, Inc.,

 7       2019 WL 7195324 (C.D. Cal. 2019) ................................................................31
 8 Hefler v. Wells Fargo & Co.,

 9       2018 WL 6619983 (N.D. Cal. Dec. 18, 2018), aff’d, 802 Fed. App’x
         285 (9th Cir. 2020)...........................................................................................42
10
     Hesse v. Sprint Corp.,
11
       598 F.3d 581 (9th Cir. 2010) ............................................................................58
12
   In re Hyundai and Kia Fuel Economy Litig.,
13     926 F.3d 539 (9th Cir. 2019) (en banc) ............................................................29
14
   Jabbari v. Farmer,
15    --F.3d--, 2020 WL 4046029 (9th Cir. July 20, 2020)........................................29
16 Kenneth Glover, et al. v. City of Laguna Beach, et al.,

17       2018 WL 6131601 (C.D. Cal. 2018) ................................................................31

18 L.A. County Flood Control District v. Monsanto Co.,
         Case No. 2:19-CV-0464-GW-AFM (C.D. Ca. ) .................................................2
19

20 Linney v. Cellular Alaska P’ship,
         151 F.3d 1234 (9th Cir. 1998) ..........................................................................39
21
     Lowdermilk v. United States Bank National Assoc.,
22
       479 F.3d 994 (9th Cir. 2007) ............................................................................25
23
     In re Mego Fin. Corp. Sec. Litig.,
24       213 F.3d 454 (9th Cir. 2000) ...................................................................... 32, 39
25
   Molski v. Gleich,
26   318 F.3d 937 (9th Cir. 2003) ...................................................................... 26, 27
27

28
                                                                 vi
                                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                          RENEWED MOTION FOR CERTIFICATION
  Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 8 of 73 Page ID
                                   #:6521



 1
   National Rural Telecommunications Cooperative v. DIRECTV, Inc.
     (“NRTC”),
 2   221 F.R.D. 523 (C.D. Cal. 2004) .............................................................. passim
 3 of TMT Trailer Ferry, Inc. v. Anderson,

 4       390 U.S. 414 (1968) .........................................................................................23
 5 Officers for Justice v. Civil Serv. Comm'n of City & County of San

 6
         Francisco,
         688 F.2d 615 (9th Cir. 1982) ................................................................ 23, 35, 37
 7
     In re Pac. Enters. Sec. Litig.,
 8
         47 F.3d 373 (9th Cir. 1995) ..............................................................................40
 9
   Port of Portland v. Monsanto Co.,
10   Case No. 3:17-cv-00015-PK (D. Ore.) ...............................................................2
11
   Radcliffe v. Experian Info Solutions Inc.,
12   715 F.3d 1157 (9th Cir. 2013) ..........................................................................56
13 Rodriguez v. W. Publ’g Corp.,

14       563 F.3d 948 (9th Cir. 2009) ............................................................................35

15 San Diego Unified Port District v. Monsanto Company,
         --F.Supp.3d--2020 WL 1468532 (S.D. Cal. March 26, 2020) .......................... 36
16

17 San Diego Unified Port District v. Monsanto Company,
         --F.Supp.3d--2020 WL 1479071 (S.D. Cal. March 26, 2020) .......................... 36
18
     Span v. J.C. Penny Corp.,
19
        312 F.R.D. 312 (C.D. Cal. 2016) .....................................................................24
20
   Staton v. Boeing Co.,
21    327 F.3d 938 (9th Cir. 2003) ...................................................................... 24, 26
22
   In re Tableware Antitrust Litig.,
23     484 F.Supp.2d 1078 (N.D. Cal. 2007) ..............................................................24
24 Taylor v. Shippers Transp. Express, Inc.,

25       No. CV1302092BROPLAX, 2015 WL 12658458 (C.D. Cal. 2015) ................ 40

26 Torrisi v. Tucson Elec. Power Co.,
         8 F.3d 1370 (9th Cir. 1993) ..............................................................................31
27

28
                                                                vii
                                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                         RENEWED MOTION FOR CERTIFICATION
  Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 9 of 73 Page ID
                                   #:6522



 1
     Touhey v. U.S.,
       No. EDCV 08-01418-VAP, 2011 WL 3179036 (C.D. Cal. 2011) .................... 40
 2
     Valentino v. Carter-Wallace, Inc.,
 3      97 F.3d 1227 (9th Cir. 1996) ............................................................................29
 4
   Vargas v. Ford Motor Co.,
 5   2020 WL 1164066 (C.D. Cal. Mar. 5, 2020) ....................................................42
 6 In re Veritas Software Corp. Sec. Litig.,

 7       2005 WL 3096079 (N.D. Cal. Nov. 15, 2005), vacated in part on other
         grounds, 496 F.3d 962 (9th Cir. 2007) .............................................................42
 8

 9 In re Volkswagen “Clean Diesel” Mktg., Sales Prac., & Prods. Liab. Litig.,
         MDL No. 2672, 2016 WL 6091259 (N.D. Cal. Oct. 18, 2016)......................... 34
10
     In re Volkswagen “Clean Diesel” Mktg., Sales Prac., & Prods. Liab. Litig.,
11
         MDL No. 2672, 2017 WL 672727 (N.D. Cal. Feb. 16, 2017) .......................... 34
12
   Wal-Mart Stores, Inc. v. Dukes,
13   131 S. Ct. 2541 (2011) ............................................................................... 25, 26
14
   Woodard v. Labrada,
15   No. EDCV1600189JGBSPX, 2019 WL 6998775 (C.D. Cal. 2019) ........... 35, 39
16 Zinser v. Accufix Research Inst. Inc.,

17       253 F.3d. 1180, 1190 (9th Cir. 2001). ............................................................29

18 Other State Cases

19 City of Portland v. Monsanto Co.,

20       Case No.3:16-cv-01418-MO (D. Ore.) ...............................................................2

21 Mayor and City Council of Baltimore v. Monsanto Co.,
         Case No. 1:19-cv-00483-RDB ....................................................................... 2, 3
22

23 In Re: National Prescription Opiate Litigation,
         Case No. 1:17-MD-2804 ..................................................................................55
24
     Federal Statutes
25

26 28 U.S.C.
         § 1715 ..............................................................................................................59
27
     CAFA ............................................................................................................. 58, 59
28
                                                                   viii
                                                                                    CASE NO.: 2:16-cv-03493-FMO-AS
                                                                              RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 10 of 73 Page ID
                                   #:6523



 1
     CERCLA ..............................................................................................................49

 2 Class Action Fairness Act .....................................................................................58

 3 Clean Water Act ............................................................................................. 43, 49

 4 Comprehensive Response, Compensation and Liability Act ................................. 22

 5
   Pursuant to the Class Action Fairness Act of 2005, 28 U.S.C.
 6    § 1715(b) ..................................................................................................passim
 7 Other Authorities

 8
     (2) USGS HUC 12 .........................................................................................passim
 9
     Fed. R. Civ. P. 23...........................................................................................passim
10

11 Fed. R. Civ. P. 23(a) and (b)(3) .............................................................................23

12 Fed. R. Civ. P. 23(e)(2)(A) ...................................................................................32

13 Fed. R. Civ. P. 23(e)(2)(B)....................................................................................33

14
     Fed. R. Civ. P. 23(e)(2)(D) ...................................................................................42
15
     Fed. R. Civ. P. 23(e), 2003....................................................................................59
16
     Fed. R. Civ. P. 23(g) .............................................................................................59
17

18 Federal Rule of Evidence 408 ...............................................................................15

19 Federal Rule of Evidence § 408 ...................................................................... 10, 13

20 Joseph M. McLaughlin, 2 McLaughlin on Class Actions § 6.6 (3d ed. 2006) ........ 24

21
     Manual for Complex Litigation § 21.633 ..............................................................23
22
     Rule 23(a) ................................................................................................. 23, 24, 27
23
     Rule 23(a)(1) ........................................................................................................25
24

25 Rule 23(a)(2) ........................................................................................................25

26 Rule 23(a)(3) ........................................................................................................26

27 Rule 23(a)(4) ........................................................................................................26

28
                                                                   ix
                                                                                  CASE NO.: 2:16-cv-03493-FMO-AS
                                                                            RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 11 of 73 Page ID
                                   #:6524



 1
     Rule 23(b) ....................................................................................................... 23, 27

 2 Rule 23(b)(3) .................................................................................................. 27, 29

 3 Rule 23(b)(3)’s .....................................................................................................28

 4 Rule 23(e) ................................................................................................... 1, 22, 23

 5
     Rule 23(e)(2) .................................................................................................. 30, 31
 6
     Rule 23(e)(2)(A)-(D) ............................................................................................31
 7

 8
     Rule 23(e)(2)(c)(iv)...............................................................................................59

 9 Rule 23(e)(3) ........................................................................................................30

10 Rule 23’s...............................................................................................................60

11
     U.S. EPA 303(d) .....................................................................................................5
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    x
                                                                                   CASE NO.: 2:16-cv-03493-FMO-AS
                                                                             RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 12 of 73 Page ID
                                   #:6525



 1        Pursuant to the Court’s July 13, 2020 Order, Plaintiffs respectfully submit this
 2 renewed motion for preliminary approval. ECF 206. Plaintiffs address the specific

 3 requirements under Rule 23(e) the Court requested below, in Section VI.

 4        Plaintiffs and Defendants Monsanto Company, Solutia Inc., and Pharmacia LLC
 5 (collectively, “Monsanto” or “Defendant”) have reached a proposed nationwide class

 6 action settlement (the “Settlement”) to resolve allegations that Defendant’s design,

 7 manufacture, sale, promotion, and supply of chemicals known as polychlorinated

 8 biphenyls (“PCBs”) resulted in the contamination of Plaintiffs’ stormwater and other

 9 resources, necessitating treatment and/or remediation to remove PCBs. Defendant has

10 agreed to pay as a net class benefit $550 million into a common fund to be distributed to

11 2,528 class members across the United States. Defendant also has agreed to separately

12 pay class counsel attorneys’ fees and expenses, and class administration and notice costs.

13        This Settlement is the result of contentious, prolonged, arm’s length negotiations
14 during in-person meetings and numerous telephone conference mediation sessions

15 between early to mid-2019 and March 2020 when a confidential term sheet was executed.

16 The mediation process was led by JAMS mediator Judge (Ret.) Jay Gandhi. The Parties

17 negotiated a resolution to litigation that has been pending since early 2015 in several

18 jurisdictions across the United States. The Settlement confers substantial relief for

19 Settlement Class Members who will automatically receive a minimum payment and may

20 provide additional payments upon application.

21        The Parties move this Court for an Order pursuant to Fed. R. Civ. P. 23 that would:
22 (1) certify the Settlement Class; (2) preliminarily approve the terms of the proposed

23 Settlement Agreement; (3) approve and direct the proposed Notice Plan; (4) appoint the

24 Class Action Settlement Administrator; and (5) appoint Lead and Co-Class Counsel.

25 I.     STATEMENT OF THE CASE
26        Monsanto Company (now known as Pharmacia LLC) manufactured a class of
27 industrial chemicals called polychlorinated biphenyls (“PCBs”) between the 1930s and

28 1977. Ex. A, Settlement Agreement at 4. Plaintiffs allege that, while Monsanto was
                                               1
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 13 of 73 Page ID
                                   #:6526



 1 promoting the widespread use of PCBs, the company also knew that PCBs were toxic and

 2 foresaw the type of environmental/stormwater contamination alleged in these cases. See

 3 generally ECF 201. Specifically, Plaintiffs allege that Monsanto internally acknowledged

 4 that PCBs would escape end use applications and migrate into the surrounding air or onto

 5 nearby surfaces and contaminate natural resources. E.g., ECF 201 ¶¶ 71-79. Defendant

 6 vigorously denies these allegations.

 7        The Litigation. Plaintiffs’ Counsel filed the following actions, including the instant
 8 Action, against Monsanto in federal district courts around the country related to

 9 Defendant’s manufacture, sale, testing, disposal, release, marketing, promotion, or

10 management of PCBs: City of Long Beach v. Monsanto Co., Case No. 2:16-CV-03493-

11 FMO-AS (C.D. Ca.); City of Berkeley v. Monsanto Co., Case No. 5:16-cv00071-EJD

12 (N.D. Ca.); City of San Diego v. Monsanto Co., Case No. 3:15-CV-00578-WQH-AGS

13 (S.D. Ca.); City of Oakland v. Monsanto Co., Case No. 5:15-cv-5152-EJD (N.D. Ca.);

14 City of San Jose v. Monsanto Co., Case No. 5:15-cv-03178-EJD (N.D. Ca.); Mayor and

15 City Council of Baltimore v. Monsanto Co., Case No. 1:19-cv-00483-RDB); City of Chula

16 Vista v. Monsanto Co., Case No. 3:18-CV-01942-BEN-JMA (S.D. Ca.); County of Los

17 Angeles; L.A. County Flood Control District v. Monsanto Co., Case No. 2:19-CV-0464-

18 GW-AFM (C.D. Ca. ); Port of Portland v. Monsanto Co., Case No. 3:17-cv-00015-PK

19 (D. Ore.); City of Portland v. Monsanto Co., Case No.3:16-cv-01418-MO (D. Ore.); City

20 of Spokane v. Monsanto Co., Case No. 2:15-CV-00201-SMJ (E.D. Wa.) collectively

21 referred to as “the Public Entity Cases.”

22        In these lawsuits, Plaintiffs asserted various claims against Defendant for alleged
23 PCB-related impairments to water bodies and stormwater systems. Plaintiffs alleged that

24 PCBs are present at sites and public properties, including in stormwater, stormwater

25 systems, waterbodies, sediment, natural resources, fish and wildlife. Exhibit A,

26 Settlement Agreement at 4. Plaintiffs sought compensatory damages and injunctive and

27 equitable relief. Id. Defendant contested the allegations as well as the application of

28 Plaintiffs’ asserted causes of action. In addition, Defendant filed counterclaims against
                                                 2
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 14 of 73 Page ID
                                   #:6527



 1 several Plaintiffs, seeking to impose liability on Plaintiffs under various environmental

 2 statutes. Over the course of five years, the Parties argued dozens of motions and engaged

 3 in exhaustive discovery, including several dozen terabytes of documents and electronic

 4 information. See Exhibit C, Declaration of Scott Summy, at ¶¶ 15, 16, 19. Some cases,

 5 such as the Spokane and San Diego actions, advanced beyond summary judgment motions

 6 and/or pre-trial and in limine motions. The Spokane trial date was extended to

 7 accommodate the execution and administration of this Settlement. Additionally,

 8 continuances have been entered or requested in the City of San Jose, City of Oakland, City

 9 of Berkeley, and City of Baltimore cases. Continuances will be requested in other cases

10 as well.

11        The Harm Alleged. Each Plaintiff generally alleges PCB contamination of its
12 stormwater, stormwater system, waterbodies, and/or sediments that requires some

13 corrective action. E.g., ECF 201. Though the precise measures required may vary,

14 Plaintiffs seek damages for one or more of the following types of compensation: (1) costs

15 of testing and monitoring water resources; (2) costs of removing PCBs from sediment

16 areas; (3) costs of reducing PCB levels in stormwater; and (4) costs of complying with

17 any applicable regulations requiring additional measures. See id. The harms alleged range

18 from mere hundreds of dollars for testing to millions of dollars for sophisticated sediment

19 dredging and removal. As discussed below, on a class wide basis, the damages sought

20 could exceed several billions of dollars.

21        The Mediation. While discovery and dispositive motions were being litigated in
22 the Public Entity Cases, preliminary and exploratory discussions commenced in early to

23 mid-2019. In late 2019, settlement discussions progressed to the point where the Parties

24 decided to participate in non-binding mediation, which occurred in early 2020. The

25 Parties, through their counsel, attended and participated in several mediation sessions

26 conducted by retired Magistrate Judge Jay C. Gandhi (“the Mediator”), who is an

27 experienced, independent mediator, and further engaged in additional extensive

28 communications with the Mediator and each other.
                                                3
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 15 of 73 Page ID
                                   #:6528



 1         The Settlement Agreement. The Parties reached the material terms of this
 2 nationwide Settlement with respect to “As of June 24, 2020 only, but not later, all NPDES

 3 Phase I and II city, town, village, borough, township, and independent port district MS4

 4 permittees with jurisdictional boundaries within a HUC 12 Watershed that contains and/or

 5 is immediately adjoining a 303(d) water body impaired by PCBs and all NPDES Phase I

 6 and II county MS4 permittees with urbanized, unincorporated boundaries within a HUC

 7 12 Watershed that contains and/or is immediately adjoining a 303(d) water body impaired

 8 by PCBs,” which is now the proposed Class Definition. Exhibit A, Settlement Agreement

 9 at 5.

10         As described in detail below, the Settlement provides direct and significant benefits
11 to the Settlement Class, while avoiding the risks and delay associated with further

12 litigation.

13 II.     TERMS OF THE SETTLEMENT
14         A.    The Settlement Class
15         The Settlement Class is defined as follows: “As of June 24, 2020 only, but not later,
16 all NPDES Phase I and II city, town, village, borough, township, and independent port

17 district MS4 permittees with jurisdictional boundaries within a HUC 12 Watershed that

18 contains and/or is immediately adjoining a 303(d) water body impaired by PCBs and all

19 NPDES Phase I and II county MS4 permittees with urbanized, unincorporated boundaries

20 within a HUC 12 Watershed that contains and/or is immediately adjoining a 303(d) water

21 body impaired by PCBs.” Exhibit A, Settlement Agreement at 5.

22         These limitations define a class of permitted stormwater system operators located
23 within a watershed that discharges into a body of water impaired for PCBs. The term

24 “MS4 Permittees” describe those cities, towns, villages, boroughs, townships, counties,

25 and independent port districts permitted under the Clean Water Act’s National Pollutant

26 Discharge and Elimination System (“NPDES”) permit process. MS4 stands for municipal

27 separate stormwater system. A “303(d) water body” is a body of water identified as

28 “impaired” by the concentration of PCBs found in that water body. Limiting the Class to
                                                 4
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 16 of 73 Page ID
                                   #:6529



 1 those MS4 permittees located in watersheds that discharge into impaired water bodies

 2 identifies those particular MS4 permittees own stormwater systems that do or could

 3 contribute PCBs into 303(d) water bodies impaired by PCBs.

 4        Initial Settlement Class Members are identified in accordance with the Class
 5 Definition using three publicly maintained and available databases, as follows: (1) the

 6 U.S. EPA 303(d) list of bodies of water impaired by PCBs; (2) USGS HUC 12

 7 Watersheds; (3) U.S. Census Bureau. Exhibit A, Settlement Agreement ¶ 75.

 8        The following geospatial and data overlay analyses reveal the total, finite list of
 9 Initial Settlement Class Members: First, all 303(d) water bodies impaired by PCBs were

10 identified. Id. Then, all USGS HUC 12 Watersheds, which contain and/or are immediately

11 adjoining all 303(d) water bodies impaired by PCBs, were identified. Id. Thirdly, as of

12 June 24, 2020 only, but not later, the NPDES Phase I and II city, town, village, borough,

13 township, and independent port district MS4 permittees with jurisdictional boundaries

14 within a HUC 12 Watershed that contains and/or is immediately adjoining a 303(d) water

15 body impaired by PCBs and all NPDES Phase I and II county MS4 permittees with

16 urbanized, unincorporated boundaries within a HUC 12 Watershed that contains and/or

17 is immediately adjoining a 303(d) water body impaired by PCBs, were identified. Id. The

18 U.S. Census Bureau database was used to identify all class members except townships,

19 which were originally identified as MS4 permittees by EPA and then confirmed using the

20 U.S. Census Bureau database. Id.

21        The total number of Initial Settlement Class Members is 2,528. Id. Generally, class
22 members may be affected in one or more of three main ways: (1) monitoring PCBs in

23 stormwater, (2) complying with a regulatory Total Maximum Daily Load (TMDL) under

24 the NPDES program, or (3) complying with sediment remediation costs under a

25 regulatory Superfund or Category 4(b) clean up order. Thus, three main funds have been

26 created to compensate those three main harms. A fourth fund has been created to

27 compensate legal costs of litigating entities and to compensate special needs and costs of

28 class members.
                                               5
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 17 of 73 Page ID
                                   #:6530



 1                    1. Settlement Class Allocation
 2        The Settlement Funds of five hundred and fifty million dollars ($550,000,000) will
 3 be allocated into four separate Allocation Funds as follows:

 4               Monitoring Fund:          $42,895,000
 5               TMDL Fund:                $250,000,000
 6               Sediments Fund:           $150,000,000
 7               Special Needs Fund:       $107,105,000
 8        Each Allocation Fund will be allocated as described in each corresponding section,
 9 below. Id. ¶ 76.

10                    2. Monitoring Fund
11        The Monitoring Fund will provide a minimum payment to all Settlement Class
12 Members as consideration for a class release. Id. ¶ 77. The funds are intended to pay for

13 PCB sampling and/or any other mitigation efforts in the Settlement Class Member’s sole

14 discretion, as part of compliance with applicable law. Id. The total number of nationwide

15 class members is 2,528, each of which will receive payment from the Monitoring Fund

16 as follows:

17        The Monitoring Fund provides payment at four levels based on whether the Initial
18 Settlement Class Member is a Phase I or Phase II NPDES Permittee, and whether the

19 Initial Settlement Class Member contains a population of at least 100,000. Id.

20 Independent port districts are excluded from the population consideration and therefore

21 included in levels at or above 100,000. Id. Phase I Permittees are generally larger than

22 Phase II Permittees, generally with larger impervious surface areas and more stormwater

23 system to manage. Generally, larger populations have more PCB producing industry or

24 urban activity, requiring more management and monitoring. Id. There are two hundred

25 and seventy-three (273) Phase I Initial Settlement Class Members, and there are two

26 thousand two hundred and fifty-five (2,255) Phase II Initial Settlement Class Members.

27 Id. Notwithstanding of any other payment made within the Allocation, Phase I Initial

28 Settlement Class Members with populations at or greater than 100,000 and Phase I
                                               6
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 18 of 73 Page ID
                                   #:6531



 1 independent port districts each will receive thirty thousand dollars ($30,000); Phase I

 2 Initial Settlement Class Members with populations less than 100,000 each will receive

 3 twenty thousand dollars ($20,000); Phase II Initial Settlement Class Members with

 4 populations at or greater than 100,000 and Phase II independent port districts each will

 5 receive twenty-five thousand dollars ($25,000); Phase II Initial Settlement Class

 6 Members with populations less than 100,000 each will receive fifteen thousand dollars

 7 ($15,000). Id.

 8              Phase I > 100,000 pop. and Phase I independent port districts: 124 x
 9              $30,000 = $3,720,000
10              Phase I < 100,000 pop.: 149 x $20,000 = $2,980,000
11              Phase II > 100,000 pop. and Phase II independent port districts: 237 x
12              $25,000 = $5,925,000
13              Phase II < 100,000 pop.: 2018 x $15,000 = $30,270,000
14                  3. TMDL Fund
15        The TMDL Fund is allocated two hundred and fifty million dollars ($250,000,000)
16 and includes only those Initial Settlement Class Members that are subject to and/or

17 responsible for, as of June 24, 2020 only, but not later, a TMDL, TMDL Alternative, or

18 TMDL Direct-to-Implementation regulation, promulgated or updated after January 1,

19 2010, wherein PCB is a named constituent. Id. ¶ 78. Where a class member is subject to

20 a TMDL, it must expend funds to comply with the requirements of that TMDL. There are

21 two hundred and forty-two (242) TMDL Fund Entities, as of June 24, 2020 only, but not

22 later, as listed in and attached hereto as Exhibit D. TMDL funds are intended to

23 compensate Settlement Class Members for restitution and remediation including

24 mitigation of contaminated property, stormwater, and/or stormwater systems, including

25 compliance with a TMDL. Id.

26        The TMDL Funds of $250,000,000 are further allocated among all 242 TMDL
27 Fund Entities using the following TMDL Allocation Calculation: for all TMDL Fund

28 Entities, multiply (1) the total jurisdictional area within any HUC 12 Watershed that
                                               7
                                                           CASE NO.: 2:16-cv-03493-FMO-AS
                                                     RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 19 of 73 Page ID
                                   #:6532



 1 contains a 303(d) water body impaired by PCBs, by (2) the USGS Geodatabase

 2 Imperviousness of such jurisdictional area (known as “Weighted Imperviousness”). Id.

 3 Then, proportionally normalize 1 all Weighted Imperviousness values to calculate a

 4 weighted, relative percentage for each TMDL Fund Entity. Lastly, multiply (1) the

 5 weighted, relative percentage for each TMDL Fund Entity, by (2) the total fund less

 6 Population Factor Awards. A 0.7 multiplier is applied to any TMDL Fund Entity with a

 7 population of less than one hundred thousand (100,000). Id. Generally, population is a

 8 contributing factor and thus indicator of industrial and urban activity that causes PCBs to

 9 enter stormwater, including but not limited to development, demolition, renovation,

10 remodel, manufacturing, production, utility operation, and other urbanized activities.

11             To account for population as a factor in the equitable allocation of the TMDL Fund,
12 each TMDL Fund Entity town, city, village, borough, or township with a population of

13 more than 1 million, and each TMDL Fund Entity county with a population of more than

14 2 million, will receive a Population Factor Award of $2 million. Id.

15             No TMDL Fund Entity shall recover more than seven million five hundred
16 thousand dollars ($7,500,000) as an absolute maximum recovery under the TMDL Fund,

17 regardless of whether a Population Factor Award would otherwise have provided for an

18 amount greater than $7,500,000. Id.

19                          4. Sediment Sites Fund
20             The Sediment Sites Fund is allocated $150,000,000 and includes those Initial
21 Settlement Class Members that, as of June 24, 2020 only, but not later, are a named

22
     1
23       TMDL fund class member portion =
24 �             Class member’s impervious TMDL land area
                                                                       � 𝑥𝑥 (Total TMDL fund – Σ population bonus)*
         Σ Impervious TMDL land areas of all TMDL fund class members
25
   *TMDL fund class member exceeding 3% of total TMDL fund will be capped at 3% of
26 the total TMDL fund. These TMDL fund class members will be subtracted from the

27
   proportional calculation of the TMDL fund. A 0.7 multiplier is applied to any TMDL
   Fund Entity with a population of less than 100,000.
28
                                                                8
                                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                          RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 20 of 73 Page ID
                                   #:6533



 1 Responsible Party in at least one of three types of regulated Sediment Sites wherein PCBs

 2 have contaminated sediments due to stormwater contribution. Id. ¶ 79. For each site, the

 3 Settlement Class Member is responsible for paying a portion of the costs of remediation

 4 PCBs from sediments. The three types of Sediments Sites include only the following: (1)

 5 U.S. EPA Superfund Sites, (2) U.S. EPA Large Sediment Sites, and/or (3) Clean Water

 6 Act Category 4b Sites/Waters. Sediment Site funds are intended to compensate Class

 7 Members for restitution and remediation, including mitigation of contaminated property,

 8 stormwater and/or stormwater systems, and including compliance with a regulatory

 9 process. Id.

10        The following is the list of the nine (9) Sediment Sites wherein at least one Initial
11 Settlement Class Member, as of June 24, 2020 only, but not later, is a named Responsible

12 Party due to stormwater contribution of PCBs: Diamond Alkali-Lower Passaic River

13 (Newark, New Jersey); Newtown Creek (New York, New York); Gowanus Canal (New

14 York, New York); Lower Duwamish Waterway (Seattle, Washington); Portland Harbor

15 (Portland, Oregon); Commencement Bay, Near Shore/Tide Flats (Tacoma, Washington);

16 Harbor Island (Lead) (Seattle, Washington); Pacific Sound Resources (Seattle,

17 Washington); San Diego Bay (San Diego, California). Id.

18        The following is the list of the twelve (12) Initial Settlement Class Members that,
19 as of June 24, 2020 only but not later, are named Responsible Parties, due to stormwater

20 contribution of PCBs, in at least one Sediment Site: City of Newark, New Jersey; City of

21 New York, New York; City of Seattle, Washington; King County, Washington; Port of

22 Seattle, Washington; City of Tukwila, Washington; City of Tacoma, Washington; Port of

23 Tacoma, Washington; City of Portland, Oregon; Port of Portland, Oregon; City of San

24 Diego, California; Port of San Diego, California. Id.

25        The Sediment Fund will be further allocated among the twelve (12) Qualifying
26 Sediment Site Entities pursuant to a court-appointed Special Master, who will equitably

27 allocate Sediment Site funds, upon application, based on the totality and relativity of the

28 following PCB-caused factors: past costs and expenses spent as of the date of the
                                                9
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 21 of 73 Page ID
                                   #:6534



 1 application for Sediment Site remediation; past costs and expenses spent as of the date of

 2 the application for other mitigation required due to the Sediment Site; documented and

 3 evidenced future costs and expenses that will be spent for Sediment Site remediation;

 4 documented and evidenced future costs and expenses that will be spent for mitigation

 5 required due to the Sediment Site; and any other important factors or information deemed

 6 relevant by the Special Master. Id. ¶ 79(d). The Special Master will rely solely on the

 7 application and documents submitted and will not include oral advocacy, presentation,

 8 interview, or interactive process. Id. All applications and documents submitted to the

 9 Special Master for the Allocation will be and will remain confidential, and subject to

10 Federal Rule of Evidence section 408 and state law equivalent code sections, to this

11 Settlement Allocation process and shall not be disclosed or shared beyond the review of

12 the following: the Special Master, the Allocation Experts, Lead Class Counsel, the Class

13 Action Settlement Administrator, and the Court. Id. At the discretion of the Special

14 Master, Defendant may have access to the information for business purposes only, such

15 as insurance or other business needs, provided however that such materials are maintained

16 by Defendant as confidential to the extent legally allowable. Id. The Class Action

17 Settlement Administrator shall also provide Monsanto with a quarterly accounting of the

18 Settlement Funds and any distributions made as part of the Allocation. Documents related

19 to the Portland Harbor Superfund Site shall remain confidential in any event during the

20 pendency of the Portland Harbor Superfund Site action. The standard for any judicial

21 oversight or review, if any, of the Special Master will be an “abuse of discretion” standard.

22 Id.

23        The Sediment Sites Application is attached hereto as Exhibit F. Id. ¶ 79(e). To the
24 extent a Qualifying Sediment Site Entity Opts Out of the Settlement Class, or a Qualifying

25 Sediment Site Entity does not Opt Out but fails to submit an Application, the Special

26 Master will rely on the Allocation Experts to determine, upon application completed by

27 the Allocation Experts, the allocation amount that could have been otherwise allocated to

28 the Qualifying Sediment Site Entity that did not submit an application. Id. Settlement
                                                10
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 22 of 73 Page ID
                                   #:6535



 1 Class Members that do not return a completed application or that return a late application

 2 will forfeit the right to appeal as described in Paragraph 79 subsection (f) of the Settlement

 3 Agreement, but will not forfeit the receipt of Reserve Funds, distributed pro-rata after all

 4 appeals are exhausted. Id. Funds allocated to any non-Opt-Out Qualifying Sediment

 5 Entities shall be disbursed in accordance with this Agreement. Id. Funds allocated to any

 6 non-Litigating Entity Qualifying Sediment Site Entity Opt-Outs shall be disbursed to all

 7 non-Opt-Out Qualifying Sediment Site Entities on a pro-rata basis as determined by the

 8 Special Master. Id. Funds allocated to any Opt-Out Litigating Entity Qualifying Sediment

 9 Site Entity shall be refunded to Defendant. Id.

10        The Special Master shall use the Sediment Sites Application to inform, guide, and
11 design an equitable allocation among all eligible applicants. Id. ¶ 79(f). The Special

12 Master may, but is not required to, create an appeals process by utilizing a Sediment Sites

13 Appeals Reserve Fund of up to ten percent (10%) of the $150,000,000 fund. Id. If created

14 by the Special Master, the appeals process will allow for one (1) de novo appeal from

15 each eligible applicant, and any decisions will be at the discretion of the Special Master.

16 Id. The appeals process, if any, shall be conducted within an efficient time-frame so as

17 not to hinder the progress of the overall Allocation. Id. The appeals process, if any, shall

18 include only a two (2) page written appeal explaining the basis for the appeal, referring

19 only to the original application as evidence of such basis. Id. Any Sediment Sites Appeals

20 Reserve Funds remaining after all appeals have been decided by the Special Master shall

21 be redistributed to all Sediment Site Settlement Class Members on a pro-rata basis. Id.

22 All final decisions of the Special Master, after any appeals process, if any, will be final,

23 binding, and unappealable. Id.

24                  5. Special Needs Funds
25        The Special Needs Fund is allocated $107,270,000, and further allocated into two
26 separate parts known as Special Needs Fund, Part A ($57,320,000), and Special Needs

27 Fund, Part B ($50,000,000). Id. ¶ 80.

28
                                                 11
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 23 of 73 Page ID
                                   #:6536



 1        Special Needs Fund, Part A is allocated fifty seven million three hundred and
 2 twenty thousand ($57,320,000) to compensate and accommodate those Litigating Entities

 3 whose time, energy, effort, attorney work product, costs, expenses, and risk of litigation

 4 helped to cause the entire Settlement, for the benefit of all 2,528 Initial Settlement Class

 5 Members. Id. ¶ 80(b).

 6        Special Needs Fund, Part A is available only to those Initial Settlement Class
 7 Members that are Litigating Entities. Id. ¶ 80(c). Litigating Entities are Initial Settlement

 8 Class Members that, as of June 24, 2020 only, but not later, (1) have filed tort, public

 9 nuisance, and/or product liability lawsuits against Defendants for PCB contamination of

10 stormwater and sediment, and/or (2) that are Named Class Members. Id. Litigating

11 Entities include only the following fifteen (15) Initial Settlement Class Members: City of

12 Chula Vista, City of San Diego, Unified Port District of San Diego, City of Long Beach,

13 County of Los Angeles, City of San Jose, City of Berkeley, City of Oakland, City of

14 Portland, Port of Portland, City of Seattle, City of Tacoma, City of Spokane, City of

15 Baltimore, and Baltimore County. Id.

16        Special Needs Fund, Part A, will be further allocated pursuant to a court-appointed
17 Special Master, who will equitably and reasonably allocate Part A funds, upon

18 application, based on the totality and relativity of the following factors: whether outside

19 counsel was retained; whether a lawsuit was filed; how long the lawsuit was filed at the

20 time of Preliminary Class Approval; the case posture and procedure of any lawsuit; the

21 amount, time, energy, cost, and productivity during discovery with Defendants; the

22 retention of experts; the development of expert testimony and reports; the preparation and

23 presentation of experts for deposition; the litigation of significant motions, including but

24 not limited to motions to dismiss, discovery motions, motions for summary judgment or

25 adjudication, in limine motions, and other motions; and any other important factors or

26 information deemed relevant by the Special Master as having a significant impact on, or

27 catalyst for, this Settlement. Id. ¶ 80(d). The Special Master will rely solely on the

28
                                                12
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 24 of 73 Page ID
                                   #:6537



 1 application and documents submitted and will not include oral advocacy, presentation,

 2 interview, or interactive process. Id.

 3        All applications and documents submitted to the Special Master for the Allocation
 4 will be and will remain confidential, and subject to Federal Rule of Evidence section 408

 5 and state law equivalent code sections, to this Settlement Allocation process and shall not

 6 be disclosed or shared beyond the review of the following: the Special Master, the

 7 Allocation Experts, Lead Class Counsel, the Class Action Settlement Administrator, and

 8 the Court. Id. The Class Action Settlement Administrator shall also provide Monsanto

 9 with a quarterly accounting of the Settlement Funds and any distributions made as part of

10 the Allocation. Id. The standard for any judicial oversight or review, if any, of the Special

11 Master will be an “abuse of discretion” standard. Id. The Special Master will give

12 attention and consideration to any Litigating Entity that has incurred attorneys’ fees to

13 outside counsel, other than Lead or Co-Class Counsel. Id. The Special Master will

14 reasonably and equitably prioritize and reimburse any Litigating Entity that, through

15 outside counsel other than Lead or Co-Class Counsel, incurred reasonable, documented

16 out-of-pocket litigation costs. Id.

17        Litigating Entities, which as of October 2019, were under contract for
18 representation by Lead or Co-Class Counsel shall not recover for outside counsel fees in

19 the Special Needs Fund, Part A. Litigating Entities that retained outside counsel, and that

20 were not under contract for representation by Lead or Co-Class Counsel, may apply for

21 and receive, subject to Special Master Allocation, an equitable and reasonable allocation

22 for such outside counsel, including attorneys’ fees and costs. Id. ¶ 80(e). Nothing herein

23 shall prevent any Litigating Entity from applying for and receiving, subject to Special

24 Master Allocation, an equitable allocation for in-house or general counsel fees, overhead,

25 salaries, time, energy, costs, resources, and/or attention, including but not limited to city

26 attorneys, county counsel, and/or general counsel. Id.

27        The Special Needs Fund, Part A Application is attached hereto as Exhibit G. Id. ¶
28 80(f). The Special Master shall use the Special Needs Fund, Part A Application to inform,
                                                13
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 25 of 73 Page ID
                                   #:6538



 1 guide, and design an equitable allocation among all eligible applicants. Litigating Entities

 2 that do not timely return a completed application forfeit any right to Part A Funds. Id.

 3        The Special Master may, but is not required to, create an appeals process by
 4 utilizing a Part A Appeals Reserve Fund of up to ten percent (10%) of the $57,105,000

 5 fund. Id. ¶ 80(g). If created by the Special Master, the appeals process will allow for one

 6 (1) de novo appeal from each eligible applicant, and any decisions will be the discretion

 7 of the Special Master. Id. The appeals process, if any, shall be conducted within an

 8 efficient time-frame so as not to hinder the progress of the overall Allocation. Id. The

 9 appeals process, if any, shall include only a two (2) page written appeal explaining the

10 basis for the appeal, referring only to the original application as evidence of such basis.

11 Id. Any Part A Appeals Reserve Funds remaining after all appeals have been decided by

12 the Special Master shall be redistributed to all Litigating Entities on a pro-rata basis. Id.

13 All final decisions of the Special Master, after any appeals process, if any, will be final,

14 binding, and unappealable. Id.

15        Special Needs Fund, Part B, is allocated fifty million dollars ($50,000,000) and
16 available to all Settlement Class Members who apply and make a showing, in the

17 discretion of the Special Master, of a significant regional, state, or national benefit, cost,

18 or contribution regarding 303(d) bodies of water impaired by PCBs through stormwater

19 and/or dry weather runoff, and such benefit, cost, or contribution is not otherwise

20 encompassed within any other part of this Allocation. Id. ¶ 80(h).

21        The Special Needs Fund, Part B Application is attached hereto as Exhibit H. Id. ¶
22 80(i). The Special Master shall use the Special Needs Fund, Part B Application to

23 equitably allocate Part B Funds among only those who apply. Id. Settlement Class

24 Members who do not apply will receive no Part B Funds. Id. Application does not

25 guarantee that the Special Master will allocate Part B Funds to the applicant. Id. Some

26 Part B applicants may not receive any Part B Funds. Id. The Special Master shall use the

27 Special Needs Fund, Part B Application to inform, guide, and design an equitable

28 allocation among all eligible applicants. Id. The Special Master will rely solely on the
                                                 14
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 26 of 73 Page ID
                                   #:6539



 1 application and documents submitted and will not include oral advocacy, presentation,

 2 interview, or interactive process. Id.

 3        All applications and documents submitted to the Special Master for the Allocation
 4 will be and will remain confidential, and subject to Federal Rule of Evidence 408 and

 5 state law equivalent code sections, to this Settlement Allocation process and shall not be

 6 disclosed or shared beyond the review of the following: the Special Master, the Allocation

 7 Experts, Lead Class Counsel, the Class Action Settlement Administrator, and the Court.

 8 Id. At the discretion of the Special Master, Defendant may have access to the information

 9 for business purposes only, such as insurance or other business needs, provided however

10 that such materials are maintained by Defendant as confidential to the extent legally

11 allowable. Id. The Class Action Settlement Administrator shall also provide Monsanto

12 with a quarterly accounting of the Settlement Funds and any distributions made as part of

13 the Allocation. Id. Documents related to the Portland Harbor Superfund Site shall remain

14 confidential in any event during the pendency of the Portland Harbor Superfund Site

15 action. Id. Settlement Class Members that do not timely return a completed application

16 forfeit any right to Part B Funds. Id.

17        The Special Master may, but is not required to, create an appeals process by
18 utilizing a Part B Appeals Reserve Fund of up to ten percent (10%) of the $50,000,000

19 fund. Id. ¶ 80(j). If created by the Special Master, the appeals process will allow for one

20 (1) de novo appeal from each eligible applicant, and any decisions, including regarding

21 eligibility, will be the discretion of the Special Master. Id. The appeals process, if any,

22 shall be conducted within an efficient time-frame so as not to hinder the progress of the

23 overall Allocation. Id. The appeals process, if any, shall include only a two (2) page

24 written appeal explaining the basis for the appeal, referring only to the original application

25 as evidence of such basis. Id. Any Part B Appeals Reserve Funds remaining after all

26 appeals have been decided by the Special Master shall be redistributed to all Part B

27 awarded applicants only on a pro-rata basis. Id. Part B applicants who did not receive an

28 award under either an initial application or an appeal will not receive any pro-rata
                                                 15
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 27 of 73 Page ID
                                   #:6540



 1 distribution after all appeals are exhausted. Id. All final decisions of the Special Master,

 2 after any appeals process, if any, will be final, binding, and unappealable. Id.

 3        The Special Master may, in his sole discretion, fairly and reasonably, and consistent
 4 with the intention and general structure of the terms of the Allocation, equitably balance

 5 monetary allocations to Settlement Class Members to the extent that any did not receive

 6 a proper and appropriate Allocation in accordance with the terms herein. Id. ¶ 80(k).

 7        B.     Additional Terms of the Settlement Agreement
 8                  1. Effect of Future State Attorney General Action
 9        Because PCB-related impairments can affect environmental resources, attorney
10 generals may pursue claims for natural resource or other legal claims involved in the class

11 identification. It is possible that the remedial measures to resolve claims alleged by an

12 attorney general could include some costs contemplated in this class. The Settlement

13 includes a compromise structure to help avoid double payment by Monsanto—that is,

14 payment to class members and attorneys general for the same contemplated remediation

15 or mitigation costs.

16        In the event that a State Attorney General or any other entity acting on behalf of a
17 State or a State-controlled entity files a future action (on or after March 27, 2020) against

18 Defendant related to PCBs for which one or more Settlement Class Members were or are

19 compensated under this settlement, then Settlement Class Members, within that same

20 state, that are permitted and discharge or release PCBs into the 303(d) body of water

21 impaired by PCBs that is the subject of the newly filed suit, shall have only their future

22 payments reduced by twenty percent (20%). Id. ¶ 81. The 20% reduction of future

23 payments shall occur evenly across all remaining payments in the payment schedule. Id.

24 In the event an Attorney General files a PCB suit that attempts to address PCBs across

25 the entire state, then all Settlement Class Members in that state will have their future

26 payments reduced by 20%. Id. This Settlement shall not preclude nor waive any defenses

27 Defendant may have with respect to such subsequently-filed action. Id. This section

28
                                                16
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 28 of 73 Page ID
                                   #:6541



 1 requires that future payments to each entity be determined and notice of same be provided

 2 to Defendant prior to submitting the Settlement for Final Approval. Id.

 3                  2. Settlement Administration and Class Notice
 4        The Settlement Agreement provides for the engagement, subject to Court approval,
 5 of Steven Weisbrot of Angeion Group, LLC as the Class Action Settlement Administrator

 6 to advise them with respect to the providing of Notice and administering the Notice to all

 7 Settlement Class Members. Id. ¶ 70.

 8        The Settlement provides that the Class Action Settlement Administrator shall send
 9 the Direct Notices by U.S. Mail, to each member of the Settlement Class identified by the

10 Parties through reasonable efforts as set forth above. Id. ¶ 85. The Notice will advise

11 Settlement Class Members of the following:

12        (a)   General Terms: The Notice shall contain a plain and concise description of
13 the nature of the Action; the fact of preliminary certification of the Settlement Class for

14 settlement purposes; and the proposed Settlement itself, including a description of the

15 Settlement Class Members, the benefits under the proposed Settlement, and what claims

16 are released under the proposed Settlement.

17        (b)   Requests for Exclusion: The Notice shall inform Settlement Class Members
18 that they have the right to exclude themselves from (opt out of) the Settlement. The

19 Notice shall provide the deadlines and procedures for exercising this right.

20        (c)   Objections: The Notice shall inform Settlement Class Members of their right
21 to object to the proposed Settlement and appear at the Final Approval Hearing. The

22 Notice shall provide the deadlines and procedures for exercising these rights.

23        (d)   The Notice shall inform Settlement Class Members about the amounts being
24 sought by Class Counsel as Attorneys’ Fees and Expenses. Id.

25        All reasonable efforts will be made to notify each Settlement Class Member’s in-
26 house counsel or managing executive of each Settlement Class Member. Lead Class

27 Counsel shall promptly provide this information to the Class Action Settlement

28 Administrator. Id. ¶¶ 84-88.
                                               17
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 29 of 73 Page ID
                                   #:6542



 1        The Class Action Settlement Administrator will give Notice pursuant to the
 2 deadlines set forth in the Court’s Preliminary Approval Order. The Class Action

 3 Settlement Administrator will promptly log each Direct Notice that is returned as

 4 undeliverable and shall provide copies of the log to Class Counsel and Defense Counsel.

 5 Id. ¶¶86-88. The Class Action Settlement Administrator shall take reasonable steps to re-

 6 mail all undeliverable Direct Notices to updated addresses provided by the National

 7 Change of Address Database maintained by the United States Post Office or by other

 8 means. Id.; See Ex. B, Declaration of Steve Weisbrot, at ¶¶ 17-19. In the event that any

 9 Direct Notice mailed to a Settlement Class Member is returned as undeliverable a second

10 time, then no further mailing shall be required. Ex. A Settlement Agreement ¶ 84. The

11 Notice Program will also implement the creation of a case-specific website, where

12 Settlement Class Members can easily view general information about this Settlement,

13 review relevant Court documents, and view important dates and deadlines. Ex. B,

14 Declaration of Steve Weisbrot ¶ 20. The website is www.pcbclassaction.com. Id. The

15 website will be designed to be user-friendly and make it easy for Settlement Class

16 Members to find information about the case. Id. The website will also have a “Contact

17 Us” page where Settlement Class Members can send an email with any additional

18 questions to a dedicated email address. Id. Likewise, Settlement Class Members who want

19 to apply to receive additional payments from the TMDL Fund, Sediment Sites Fund, or

20 the Special Needs Fund will be able to submit those applications and supporting

21 documentation directly on the website via a secure portal. Id.

22        Pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. § 1715(b), Defendant
23 served notice of the Settlement via First Class Mail on the appropriate federal and state

24 officials on July 2, 2020. Id. ¶ 87.

25                  3. Exclusion and Objection Rights
26        Any Member of the Settlement Class wishing to do so may opt out of the Settlement
27 Class during the opt-out period. Ex. A Settlement Agreement ¶¶ 94-97. The opt-out period

28 shall expire sixty (60) days after the date Notice is mailed. Those who wish to opt out can
                                               18
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 30 of 73 Page ID
                                   #:6543



 1 do so by providing a written request for exclusion which includes the potential Settlement

 2 Class Member’s name, address, telephone number, an email address (if available) and an

 3 express statement of desire to be excluded from the Settlement Class. Id. The request must

 4 be sent by certified or first-class mail to the Class Action Settlement Administrator. Id.

 5 Exclusions sent by any Settlement Class Member to incorrect locations shall not be valid.

 6 Id. The Class Action Settlement Administrator shall promptly forward within five (5)

 7 days copies of any written requests for exclusion to Lead Class Counsel and Defendant’s

 8 Counsel. Id. A list reflecting all requests for exclusion shall be filed with the Court by the

 9 Class Action Settlement Administrator no later than twenty-one (21) days before the Final

10 Approval Hearing. Id. If a potential Settlement Class Member files a request for

11 exclusion, it may not file an objection. Id.

12        Any Settlement Class Member who elects to opt out of the Settlement Class
13 pursuant to this Agreement shall not be entitled to relief under or affected by the

14 Agreement. Id. Settlement Class Members who have elected to opt out of the Settlement

15 Class may withdraw their opt out requests prior to the Effective Date, but only if they

16 accept the benefits and terms of this Settlement and dismiss with prejudice any other

17 pending action against Defendant arising out of PCB-related impairments to water bodies.

18 Id. The Court shall determine whether any of the contested opt-outs are valid.

19        Settlement Class Members may object to the Settlement. Ex. A, Settlement
20 Agreement, ¶¶ 98-101. The Parties propose that Settlement Class Members who wish to

21 object must file a notice of intent with the Clerk of the Court and the Class Action

22 Settlement Administrator no later than sixty (60) days after the date the Notice is mailed.

23 Id. The objection must bear the signature of the Settlement Class Member (even if

24 represented by counsel), the Settlement Class Member’s current address and telephone

25 number, and state the exact nature of the objection including any legal support the

26 Settlement Class Member wishes to introduce in support of the objection, and whether or

27 not the Settlement Class Member intends to appear at the final approval hearing. Id. If the

28 Class Member is represented by counsel, the objection shall also be signed by the attorney
                                                  19
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 31 of 73 Page ID
                                   #:6544



 1 who represents the Settlement Class Member. Id. Objections sent by any Settlement Class

 2 Member to incorrect locations shall not be valid. Id.

 3        The Class Action Settlement Administrator shall forward any objection(s) to Class
 4 Counsel and Defendant’s Counsel within five (5) days of receipt. Id. Any Settlement Class

 5 Member who fails to comply with this procedure shall waive and forfeit any and all rights

 6 to appear separately and/or to object, and shall be bound by all the terms of this Settlement

 7 Agreement and by all subsequent proceedings, orders and judgments, including, but not

 8 limited to, the Release, the Final Order and the Final Judgment in the Actions. Id.

 9        Any Settlement Class Member who objects to the Settlement shall be entitled to all
10 of the benefits of the Settlement if the Settlement Agreement and the terms contained

11 herein are approved, as long as the objecting Settlement Class Member complies with all

12 requirements of the Settlement Agreement applicable to Settlement Class Members,

13 including the timely submission of an Application and other requirements herein. Id.

14                  4. Cancellation
15        The Settlement Agreement provides that before the Parties move the Court for Final
16 Approval of the Settlement, Defendant has the option to withdraw from the Settlement if

17 any Named Class Action Plaintiff listed in Paragraph 27 of the Settlement Agreement or

18 more than two percent (2%) of the Settlement Class Members opt out of the Settlement.

19 Ex. A Settlement Agreement ¶ 102. If any Party that has filed a lawsuit against Defendant

20 as of the issuance of the Final Order approving the Settlement opts out of the Settlement,

21 then the total settlement amount to be paid by Defendant under Paragraph 73 of the

22 Settlement Agreement will be reduced by each opting out Plaintiff’s allocated share of

23 the Settlement Funds. Id.

24                  5. Attorneys’ Fees and Litigation Costs and Expenses
25        After negotiating the terms of the Settlement Agreement, the Parties agreed that
26 Plaintiffs’ Counsel may file a motion with the Court for an award of Attorneys’ Fees and

27 Expenses not to exceed $98,000,000. Ex. A Settlement Agreement ¶ 103. This award shall

28 include all fees, costs, and expenses for all Plaintiffs’ Counsel (and their employees,
                                                20
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 32 of 73 Page ID
                                   #:6545



 1 consultants, experts, and other agents) who may have performed work in connection with

 2 this Action. Id.

 3                    6. Mutual Releases
 4        Upon entry of the Final Approval Order, Defendant and Released Persons will have
 5 released any and all claims arising from PCB contamination that they have alleged or

 6 could allege against any Named Class Plaintiffs, Settlement Class Members, and/or

 7 Releasing Persons. Ex. A Settlement Agreement ¶ 106. Upon entry of the Final Approval

 8 Order, the Releasing Persons will have released the Released Persons from the Released

 9 Claims. Id. Additionally, Defendant is entitled to protection from contribution and/or

10 indemnity claims or actions asserted against Defendant by any person or persons who are

11 not parties to this Settlement Agreement for all Released Claims and all matters alleged

12 in the Action or the Underlying Actions. Nothing in this section shall create a duty on the

13 part of Named Class Plaintiffs, Settlement Class Members, and/or Releasing Persons to

14 defend and/or indemnify Defendant or Released Persons in any contribution and/or

15 indemnity claim. Id. All Releases provided herein shall be mutual between Plaintiffs,

16 Class Members, and Releasing Persons, on the one hand, and Defendant and Released

17 Persons on the other hand. Id.

18        Each Settlement Class Member agrees to be responsible for any liens, interests,
19 actions, or derivative claims made by any third party for or as against Settlement Funds

20 and/or the consideration that is the subject to this Agreement, to the extent allocated to

21 each Settlement Class Member. Id. ¶ 107. Settlement Class Members further agree to

22 defend, indemnify, and hold harmless Defendant against any claim, demand, action, cost,

23 expense, attorneys’ fee, loss, judgment, or liability it may be subjected to by any person

24 or entity who may claim through the Settlement, for the portion of the Settlement allocated

25 to each Settlement Class Member, in a derivative manner against Defendant, including

26 without limitation, any insurers, agents, representatives, successors, predecessors,

27 assigns, and attorneys, bankruptcy trustees, and any and all other persons, firms,

28
                                               21
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 33 of 73 Page ID
                                   #:6546



 1 corporations, associations, and other legal entities who may claim through them in a

 2 derivative manner. Id.

 3        “Released Claims” means all claims, demands, rights, damages, obligations, suits,
 4 debts, liens, contracts, agreements, and causes of action of every nature and description

 5 whatsoever, ascertained or unascertained, suspected or unsuspected, existing now or

 6 arising in the future, whether known or unknown, both at law and in equity which were

 7 or could have been alleged related to the manufacture, sale, testing, disposal, release,

 8 marketing, or management of PCBs, including but not limited to any claims based upon

 9 or related in any way to the subjects of the Action, the Underlying Actions, or this

10 Settlement Agreement or any component parts thereof, and regardless of the legal theory

11 or type or nature of damages claimed; provided, however, that nothing in this Settlement

12 Agreement will preclude or affect any action brought by governmental entities seeking

13 response costs, penalties, or other remedies, under the Comprehensive Response,

14 Compensation and Liability Act (“CERCLA”) or similar state Superfund statutes and

15 applicable regulations, or under any other laws or regulations, related to Defendant’s or a

16 Released Person’s discharge or disposal of PCBs. Id. ¶ 41. The Settlement Agreement in

17 no way affects any administrative test claims related to the California Water Board. Id.

18 Released Claims also include any claim for attorneys’ fees, expenses, costs, and catalyst

19 fees under any state’s law or under federal law. Id.

20 III.   STANDARD OF REVIEW
21        Rule 23(e) of the Federal Rules of Civil Procedure governs settlements of class
22 action lawsuits. It provides that a “class may be settled, voluntarily dismissed, or

23 compromised only with the court’s approval.” Fed. R. Civ. P. 23(e). Although the

24 procedure for approval of a class action is not delineated in Rule 23, approval under Rule

25 23(e) involves a two-step process “in which the [c]ourt first determines whether a

26 proposed class action settlement deserves preliminary approval and then, after notice is

27 given to class members, whether final approval is warranted.” National Rural

28 Telecommunications Cooperative v. DIRECTV, Inc. (“NRTC”), 221 F.R.D. 523, 525
                                               22
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 34 of 73 Page ID
                                   #:6547



 1 (C.D. Cal. 2004) (citing Manual for Complex Litigation, Third, § 30.14, at 236–37

 2 (1995)).

 3        For a settlement class to be certified, all four requirements of Rule 23(a) must be
 4 satisfied, along with one of the three requirements of Rule 23(b). Fed. R. Civ. P. 23;

 5 Amchem Prods. Inc. v. Windsor, 521 U.S. 591, 620 (1997). In certifying a class for

 6 settlement purposes only, the Court need not determine “whether the case, if tried, would

 7 present intractable management problems . . . for the proposal is that there be no trial.”

 8 Amchem, 521 U.S. at 620. Further, the practical purpose of provisional certification is to

 9 facilitate dissemination of notice to the class of the terms of the proposed settlement and

10 the date and time of the final settlement approval hearing. See Manual for Complex

11 Litigation § 21.633. For the purposes of settlement, the requirements of Fed. R. Civ. P.

12 23(a) and (b)(3) have been met.

13        A court considering a motion for preliminary approval neither decides the merits
14 of the underlying case, resolves unsettled legal questions, nor crafts a settlement for the

15 parties. Fed. R. Civ. P. 23(e); Officers for Justice v. Civil Serv. Comm'n of City & County

16 of San Francisco, 688 F.2d 615 (9th Cir. 1982) (“In determining whether class action

17 settlement should be approved, neither trial court nor Court of Appeals is to reach any

18 ultimate conclusion on contested issues of fact and law which underlie merits of dispute,

19 for it is the very uncertainty of outcome in litigation and avoidance of wasteful and

20 expensive litigation that induce consensual settlements; proposed settlement is not to be

21 judged against hypothetical or speculative measure of what might have been achieved by

22 negotiators.”). The ultimate determination of whether a proposed class action settlement

23 warrants approval resides in the Court’s discretion. Protective Comm. for Indep. S’

24 holders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424-25 (1968).

25        To determine the preliminary fairness of an agreement, the Court balances “the
26 strength of plaintiffs’ case; the risk, expense, complexity, and likely duration of further

27 litigation; the risk of maintaining class action status throughout the trial; the amount

28 offered in settlement; the extent of discovery completed, and the stage of the proceedings;
                                               23
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 35 of 73 Page ID
                                   #:6548



 1 the experience and views of counsel; [and] the presence of a governmental participant.”

 2 Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003) (quoting Molski v. Gleich, 318

 3 F.3d 937, 953 (9th Cir. 2003)); see also Ching, 2013 U.S. Dist. LEXIS 169279, at * 17

 4 (applying these factors to a preliminary approval of class settlement). Preliminary

 5 approval is appropriate if “the proposed settlement appears to be the product of serious,

 6 informed, non-collusive negotiations, has no obvious deficiencies, does not improperly

 7 grant preferential treatment to class representatives or segments of the class, and falls

 8 within the range of possible approval.” In re Tableware Antitrust Litig., 484 F.Supp.2d

 9 1078, 1079 (N.D. Cal. 2007) (citing Manual for Complex Litigation, Second § 30.44

10 (1985)); see also Span v. J.C. Penny Corp., 312 F.R.D. 312, 319 (C.D. Cal. 2016) (same).

11        Certification of settlement classes is routine, and the certification hearing and
12 preliminary fairness evaluation are usually combined. See Manual for Complex Litigation

13 § 21.632. Neither formal notice nor a hearing is required for the court to grant preliminary

14 approval or provisional certification; instead, the court may grant such relief upon an

15 informal presentation by the settling parties, and may conduct any necessary hearing in

16 court or in chambers, at the court’s discretion. Id.; accord Joseph M. McLaughlin, 2

17 McLaughlin on Class Actions § 6.6 (3d ed. 2006).

18 IV.    THE COURT SHOULD CERTIFY THE SETTLEMENT CLASS AS FAIR,
19        ADEQUATE AND REASONABLE.
20        Here, the Settlement Class meets the requirements of Rule 23. 2
21

22

23

24
     2
25
     Defendant maintains that there remain substantial obstacles to certification of any
   litigation class and that any certification of the final Settlement Class is for settlement
26 purposes only. Nothing in the Motion or these Suggestions in Support shall constitute,

27
   or be construed as, an admission on the part of Defendant that this action, or any other
   proposed or certified class action, is appropriate for treatment as a class for any other
28 purpose, including for trial class treatment.
                                                 24
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 36 of 73 Page ID
                                   #:6549



 1        A.     Rule 23(a) Is Satisfied for Purposes of Certifying the Settlement Classes
 2                  1. The Settlement Class is Numerous
 3        Rule 23(a)(1) requires that a class be “so numerous that joinder of all members is
 4 impracticable.” Fed. R. Civ. P. 23(a)(1). This action meets that requirement. Class

 5 Counsel, through the extensive work product of experts, has identified 2,528 Settlement

 6 Class Members. See Exhibit D-1 to Declaration of John Fiske. See Appendix F to the

 7 Declaration of Michael Trapp. These Settlement Class Members are geographically

 8 dispersed across the United States and cannot be practicably joined in a single litigation.

 9 The numerosity requirement for class certification of a Settlement Class is satisfied. See

10 Lowdermilk v. United States Bank National Assoc., 479 F.3d 994, 997 (9th Cir. 2007)

11 (numerosity criteria satisfied where class size “exceeds 30 persons.”).

12                  2. The Settlement Class Members Share Common Questions of Law
13                     and Fact
14        Under Rule 23(a)(2), a district court may certify a class only when “there are
15 questions of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). The key inquiry

16 for the commonality analysis is whether a common question can be answered in a class-

17 wide proceeding, such that the answer will “drive the resolution of the litigation.” Wal-

18 Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011). The existence of shared legal

19 issues with divergent factual predicates is sufficient, as is a common core of salient facts

20 coupled with disparate legal remedies within the class. Hanlon v. Chrysler Corp., 150

21 F.3d 1011, 1019 (9th Cir. 1998).

22        Applying these principles, the commonality requirement of Rule 23(a)(2) is
23 satisfied here for purposes of Settlement. The claims of the putative Settlement Class

24 Members arise from the same allegations in the Third Amended Class Action Complaint,

25

26

27

28
                                                25
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 37 of 73 Page ID
                                   #:6550



 1 namely, claims against Defendant for alleged PCB-related impairments to stormwater,

 2 stormwater systems, sediments, and water bodies. 3

 3                  3. The Claims of the Class Representatives Are Typical of those of the
 4                     Proposed Classes
 5        Typicality under Rule 23(a)(3) requires that the “claims or defenses of the
 6 representative parties [be] typical of the claims or defenses of the class.” Fed. R. Civ. P.

 7 23(a)(3); see also Dukes, 131 S. Ct. at 2548. The “purpose of the typicality requirement

 8 is to assure that the interest of the named representative aligns with the interests of the

 9 class.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). “Typicality does

10 not mean that the claims of the class representative[s] must be identical or substantially

11 identical to those of the absent class members.” Staton, 327 F.3d at 957 (internal quotation

12 mark omitted). Rather, they only need to be “reasonably co-extensive with those of absent

13 class members[.]” Hanlon, 150 F.3d at 1020.

14        The typicality criteria are satisfied here. All Named Class Plaintiffs asserted
15 identical facts describing Monsanto’s design, manufacture, sale, and distribution of PCBs.

16 They likewise similarly allege that Monsanto is liable for resulting PCB-related

17 impairments to water bodies. Plaintiffs alleged that PCBs are present at sites and public

18 properties, including in stormwater, stormwater and wastewater systems, waterbodies,

19 sediment, natural resources, fish and wildlife. Plaintiffs sought compensatory damages

20 and injunctive and equitable relief. Because Plaintiffs are members of the proposed

21 Settlement Class and assert the same or similar causes of action on behalf of themselves

22 and absent class members, their claims are typical.

23                  4. The Class Representatives are Adequate
24        Rule 23(a)(4) requires that the “representative Parties will fairly and adequately
25 protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Adequacy involves analysis of

26

27   3
     Because the requirements for commonality and predominance overlap, Plaintiffs
28 identify the facts and law that satisfy commonality and predominance below.
                                                26
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 38 of 73 Page ID
                                   #:6551



 1 two inquiries: (1) whether the named plaintiff and his or her counsel have any conflicts

 2 of interest with other class members and (2) whether the named plaintiff and his or her

 3 counsel will act vigorously on behalf of the class. Hanlon, 150 F.3d at 1020; See also

 4 Molski, 318 F.3d at 955 (quoting Crawford v. Honig, 37 F.3d 485, 487 (9th Cir.1995)).

 5        There exist no conflicts of interest between any named Plaintiffs or proposed
 6 Settlement Class Members. All Plaintiffs and proposed Settlement Class Members are

 7 equally interested in demonstrating PCBs caused damages to their public properties and

 8 sites. The Named Class Plaintiffs stand in the same factual and legal shoes, and seek the

 9 same form of relief, as other Settlement Class Members: receiving economic damages for

10 PCB-related impairments their public properties and sites. In addition, the Named Class

11 Plaintiffs have demonstrated a commitment to prosecuting this matter by supplying

12 essential factual information concerning legal claims, conducting discovery, and being

13 willing to testify at depositions and trial if necessary. See Exs. C, D, Declarations of Scott

14 Summy and John Fiske.

15        Finally, the requirement of vigorous advocacy is also met. Class Counsel have
16 extensive experience handling complex class actions and have demonstrated a willingness

17 to vigorously prosecute the class claims, as outlined in the accompanying Declarations of

18 Scott Summy and John Fiske. As evidenced by the terms of the Settlement Agreement,

19 Plaintiffs, through qualified counsel, have vigorously prosecuted the case in interests of

20 the Settlement Classes. The terms of the Settlement provide substantial benefits to the

21 Settlement Class. See id.

22        B.     Rule 23(b) Is Satisfied for Purposes of Certifying the Settlement Class.
23        In addition to satisfying the requirements of Rule 23(a), a party seeking class
24 certification pursuant to Rule 23(b)(3) must also demonstrate that “the questions of law

25 or fact common to class members predominate over any questions affecting only

26 individual members, and that a class action is superior to other available methods for

27 fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3); Hanlon, 150

28 F.3d at 1022.
                                                 27
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 39 of 73 Page ID
                                   #:6552



 1        Predominance “tests whether proposed classes are sufficiently cohesive to warrant
 2 adjudication by representation.” Hanlon, 150 F.3d at 1022 (quoting Amchem, 521 U.S.

 3 at 623). Predominance requires more than proof of common issues of law or fact. Hanlon,

 4 150 F.3d at 1022. Rather, the common questions must present a significant aspect of the

 5 case that can be resolved for all members of the class in a single adjudication. Id. (quoting

 6 7A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Fed. Prac. & Proc. § 1778

 7 (2d ed.1986)).

 8        Here, common questions predominate over any issues individual members of the
 9 proposed class may have. As stated above, Plaintiffs allege a common course of conduct

10 by Monsanto that resulted in similar injury to each class member. Issues of liability are

11 likewise the same with respect to each Settlement Class Member. Although individual

12 issues may exist, the nature and scope of the common questions in this case satisfy Rule

13 23(b)(3)’s predominance requirement. In particular, the common legal and factual

14 questions include:

15           • Whether PCBs, when used as intended, are unreasonably dangerous;
16           • Whether PCBs, when used as intended, contaminate stormwater and/or dry-
17               weather runoff systems;
18           • Whether Monsanto could have reasonably foreseen that its PCBs, when used
19               as intended, would contaminate stormwater and/or dry-weather runoff
20               systems;
21           • Whether Monsanto could have reasonably foreseen that its PCBs, when used
22               as intended, would contaminate waterbodies through stormwater;
23           • Whether the presence of PCBs in contaminated storrmwater and/or dry-
24               weather runoff systems constitute a public nuisance;
25           • Whether Monsanto owed Settlement Class Members a duty to ensure that its
26               PCBs, when used as intended, did not contaminate stormwater and/or dry-
27               weather runoff systems;
28
                                                28
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 40 of 73 Page ID
                                   #:6553



 1           • Whether Monsanto owed to Settlement Class Members a duty to warn about
 2               PCBs, when used as intended, escaping applications;
 3           • Whether Monsanto owed Settlement Class Members a duty to warn about
 4               PCBs propensity to contaminate trough stormwater contribution natural
 5               resources including waterbodies such as lakes, streams, rivers, and bays;
 6           • Whether Monsanto breached its duties;
 7           • Whether Monsanto’s actions directly and proximately caused Settlement
 8               Class Members’ injuries and damages;
 9           • Whether Monsanto’s conduct supports and award of punitive damages.
10 ECF 201 ¶ 96. The Ninth Circuit has held that differences in state law “do not necessarily,

11 or even often, make a class unmanageable.” Jabbari v. Farmer, --F.3d--, 2020 WL

12 4046029, at *4 (9th Cir. July 20, 2020). Indeed, the Ninth Circuit noted that its en banc

13 decision in Hyundai reaffirmed that “common issues like whether the fuel economy

14 statements were inaccurate and whether the automakers knew about the inaccuracy were

15 the sort of “common course of conduct by [a] defendant” that can establish

16 predominance.” Id. (quoting In re Hyundai and Kia Fuel Economy Litig., 926 F.3d 539,

17 559 (9th Cir. 2019) (en banc). Thus, even if state law varies, predominance is easily met

18 here because the alleged conduct by Defendant is the “common course of conduct by [a]

19 defendant that can establish predominance.’” Id.

20        The superiority inquiry under Rule 23(b)(3) requires determination of whether the
21 objectives of the particular class action procedure will be achieved in the particular case.

22 Hanlon, 150 F.3d at 1023 (quoting Wright, Miller & Kane, Fed. Prac. & Proc. § 1779).

23 This determination necessarily involves a comparative evaluation of alternative

24 mechanisms of dispute resolution. Id. A class action is superior to other methods of

25 litigation where, “classwide litigation of common issues will reduce litigation costs and

26 promote greater efficiency” and “no realistic alternative [to classwide treatment] exists.”

27 Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234-35 (9th Cir. 1996). In considering

28 whether a class action is superior, the Court must focus on whether “efficiency and
                                                29
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 41 of 73 Page ID
                                   #:6554



 1 economy” would be advanced by class treatment. See Zinser v. Accufix Research Inst.,

 2 Inc., 253 F.3d. 1180, 1190 (9th Cir. 2001).

 3          Here, the expense and burden of individual litigation makes it impracticable for
 4 members of the proposed class to seek redress individually. Moreover, seeking redress

 5 through individual litigation is highly uncertain and may not occur before a lengthy trial

 6 and appellate proceedings are complete. The proposed settlement provides Settlement

 7 Class Members with real benefits under a straightforward claims framework, while fully

 8 preserving their due process rights. And it benefits Defendant by allowing for full

 9 resolution of all similar litigation in a single action.

10 V.       THE COURT SHOULD GRANT PRELIMINARY APPROVAL OF THE
11          PROPOSED SETTLEMENT
12          Under Rule 23(e)(2), the Court may approve a proposed settlement only after
13 finding that the settlement is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2).

14 The recent amendments to Rule 23, effective December 1, 2018, require a court, in

15 making a determination about the adequacy of a proposed settlement, to consider whether:

16          (A) the class representatives and class counsel have adequately represented the
17 class;

18          (B) the proposal was negotiated at arm’s length;
19          (C) the relief provided for the class is adequate, taking into account:
20                (i) the costs, risks, and delay of trial and appeal;
21                (ii) the effectiveness of any proposed method of distributing relief to the
22                class, including the method of processing class-member claims;
23                (iii) the terms of any proposed award of attorney’s fees, including timing of
24                payment; and
25                (iv) any agreement required to be identified under Rule 23(e)(3); and
26          (D) the proposal treats class members equitably relative to each other.
27 Fed. R. Civ. P. 23(e)(2).

28
                                                  30
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                          RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 42 of 73 Page ID
                                   #:6555



 1        The Ninth Circuit has often used the following “Churchill factors” when
 2 determining whether to approve a class action settlement: (1) the strength of the plaintiff’s

 3 case; (2) the risk, expense, complexity, and likely duration of further litigation; (3) the

 4 risk of maintaining class action status throughout the trial; (4) the amount offered in

 5 settlement; (5) the extent of discovery completed and the stage of the proceedings; (6) the

 6 experience and views of counsel; (7) the presence of a governmental participant, and (8)

 7 the reaction of the class members of the proposed settlement. Churchill Vill., L.L.C. v.

 8 Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004); Torrisi v. Tucson Elec. Power Co., 8 F.3d

 9 1370, 1375 (9th Cir. 1993). 4

10        There is substantial overlap between the factors in Fed. R. Civ. P. 23(e)(2) and the
11 Churchill factors that the Ninth Circuit has often considered when determining whether

12 to approve a class action settlement. Hartranft v. TVI, Inc., 2019 WL 7195324 at *6 (C.D.

13 Cal. 2019). To the extent possible, courts in the Ninth Circuit apply the factors listed in

14 Fed. R. Civ. P. 23(e)(2) through the lens of the Circuit’s Churchill factors and existing

15 relevant precedent. Cheng Jiangchen v. Rentech, Inc., 2019 WL 5173771 at *4 (C.D. Cal.

16 2019). As such, courts in the Ninth Circuit have found that the factors in Fed. R. Civ. P.

17 23(e)(2) are satisfied if the Churchill factors are satisfied. Hartranft v. TVI, Inc., 2019

18 WL 7195324 at *6 (C.D. Cal. 2019); Feller v. Transamerica Life Ins. Co., 2019 WL

19 6605886 at *10 (C.D. Cal. 2019).

20        Preliminary approval is warranted here. “If the proposed settlement ‘appears to be
21 the product of serious, informed, non-collusive negotiations, has no obvious deficiencies,

22 does not improperly grant preferential treatment to class representatives or segments of

23 the class, and falls within the range of possible approval,’ the court should grant

24 preliminary approval of the class and direct notice of the proposed settlement to the class.”

25 Kenneth Glover, et al. v. City of Laguna Beach, et al., 2018 WL 6131601, at *2 (C.D.

26

27   4
    The “Churchill factors” are also known as the “Hanlon factors.” Hanlon v. Chrysler
28 Corp., 150 F.3d 1011, 1026 (9th Cir. 1998).
                                                31
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 43 of 73 Page ID
                                   #:6556



 1 Cal. 2018) (quoting In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079-80 (N.D.

 2 Cal. 2007) (citation omitted). The relevant factors set forth by the Ninth Circuit and

 3 recently revised Rule 23(e)(2)(A)-(D) for evaluating the fairness of a settlement weigh in

 4 favor of preliminary approval, and there can be no doubt that the Settlement was

 5 accomplished in a procedurally fair manner. As detailed below, the Settlement passes

 6 both procedural and substantive muster and merits preliminary approval.

 7        A.    Class Representatives and Class Counsel Have and Will Continue to
 8              Zealously Represent the Class
 9        The Named Class Plaintiffs and Lead Class Counsel have prosecuted their
10 individual actions for over five years. See Fed. R. Civ. P. 23(e)(2)(A). For a court to

11 approve a proposed settlement, “[t]he parties must . . .have engaged in sufficient

12 investigation of the facts to enable the court to intelligently make an appraisal of the

13 settlement.” Byrne v. Santa Barbara Hospitality Services, Inc., 2017 WL 5035366, at *8

14 (C.D. Cal. 2017) (citation omitted). Here, Class Counsel engaged in extensive written

15 discovery. As part of that process, Class Counsel responded to 36 sets of written

16 discovery; obtained and reviewed well in excess of 300,000 Monsanto documents;

17 gathered, coded and reviewed over 9 million of its own clients documents and produced

18 a large subset of those documents; and obtained additional documents produced by third-

19 parties subpoenaed by Monsanto. Ex. C, Declaration of Scott Summy, at ¶¶ 15-16. In

20 addition, Class Counsel took and/or defended 82 depositions; 31 of which were expert

21 witnesses. Id. at ¶ 17.

22        Class Counsel’s analysis of the vast volume of discovery material, much of which
23 had never before been produced in litigation, publicly available data, and deposition

24 testimony establishes that Class Counsel has gathered sufficient information to enter into

25 a reasoned and well-informed settlement. See, e.g., In re Mego Fin. Corp. Sec. Litig., 213

26 F.3d 454, 459 (9th Cir. 2000) (holding “significant investigation, discovery and research”

27 supported “district court’s conclusion that the Plaintiffs had sufficient information to

28 make an informed decision about the Settlement”). Class Counsel briefed dozens of
                                               32
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 44 of 73 Page ID
                                   #:6557



 1 motions for summary judgment, motions to exclude experts, and motions in limine. In all,

 2 Class Counsel was involved in filing and/or responding to over 100 motions in the Public

 3 Entity Cases. Ex. C, Declaration of Scott Summy, at ¶ 12. This gives Class Counsel a

 4 thorough understanding of the strengths and weaknesses of the legal claims and positions.

 5        The case-specific experience must be considered against Class Counsel’s expertise
 6 in representing public entities in environmental litigation. Baron & Budd’s Environmental

 7 Litigation Group has litigated similar cases for close to twenty years. Many of the lawyers

 8 in the Group have 20+ years of practice experience and have spent their careers

 9 prosecuting these types of cases. See Ex. C, Declaration of Scott Summy, at ¶¶ 2, 4, 14,

10 18, 24, 25.

11        The Named Class Plaintiffs were likewise actively engaged and understand the
12 demands and risks of litigation. As explained in the attached Declarations of 13 Class

13 Representatives, they produced numerous documents, assisted Class Counsel with fact

14 development, answered several dozen sets of discovery requests, and regularly

15 communicated with counsel to remain up to date on the litigation. See Ex. D, Declaration

16 of John Fiske, at ¶13; see also (Declarations of 13 Class Representatives, attached as

17 Exhibit J). Their interests are aligned with those of the Settlement Class Members, and

18 they will continue to represent those interests in consummating the proposed Settlement.

19        B.     The Settlement Is the Product of Good Faith, Informed, and Arm’s-
20               Length Negotiations, and It Is Fair
21        Rule 23 instructs the Court to consider whether the “proposal was negotiated at
22 arm’s length.” Fed. R. Civ. P. 23(e)(2)(B). The proposed Settlement Agreement arises out

23 of serious, informed, and non-collusive negotiations facilitated by a JAMS neutral, Hon.

24 Jay Gandhi, retired. Class Counsel vigorously prosecuted this action for many years

25 before entering into any settlement talks; once the Parties began to contemplate

26 settlement, the negotiations were difficult, protracted, and often spirited. Judge Gandhi,

27 an unbiased experienced mediator, aided the parties’ attempts and played a crucial role in

28 supervising the negotiations and helping the parties bridge their differences and evaluate
                                               33
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 45 of 73 Page ID
                                   #:6558



 1 the strengths and weaknesses of their respective positions. See Exhibit E, Declaration of

 2 Hon. (Ret.) Jay Gandhi, at ¶¶ 10-16.

 3        The Settlement was not achieved without difficulty or uncertainty. The Parties
 4 began discussions in 2019 but could not reach an accord. Ex. C, Declaration of Scott

 5 Summy, at ¶ 20. They then retained Judge Gandhi, who oversaw multiple separate

 6 telephone and video-conference mediation sessions through Spring 2020. Ex. C,

 7 Declaration of Scott Summy, at ¶ 21; Ex. E, Declaration of Judge Gandhi, at ¶¶ 10-14.

 8 Because the mediation sessions were not fruitful for some time, the Parties continued to

 9 prepare for trial in the City of Spokane matter, which was moved only to accommodate

10 these settlement mediations and would have commenced on June 24, 2020. Id. at ¶ 20.

11        On March 27, 2020, the Parties reached agreement on material terms for a
12 settlement and executed a non-binding term sheet. Ex. C, Declaration of Scott Summy, at

13 ¶ 21. Subsequently, the Parties spent weeks finalizing the release and settlement

14 agreement as well as the related exhibits. The Parties continued to work with Judge

15 Gandhi through numerous calls to finalize all of the details. A final Settlement Agreement

16 was reached in June 2020. See id. The adversarial nature of the litigation and the aid

17 provided by Judge Gandhi are factors that weigh in favor of preliminary approval. See

18 Rosales, 2015 WL 4460918, at *16 (quoting In re Bluetooth Headset Prods. Liab. Litig.,

19 654 F.3d 935, 946 (9th Cir. 2011) (“Notably, the Ninth Circuit has determined the

20 ‘presence of a neutral mediator [is] a factor weighing in favor of a finding of non-

21 collusiveness.’”)); See, e.g., In re Volkswagen “Clean Diesel” Mktg., Sales Prac., &

22 Prods. Liab. Litig., MDL No. 2672, 2017 WL 672727, at *16 (N.D. Cal. Feb. 16, 2017)

23 (finding approval appropriate where “the parties negotiated the Settlement under the

24 supervision of a court-appointed Settlement Master”); In re Volkswagen “Clean Diesel”

25 Mktg., Sales Prac., & Prods. Liab. Litig., MDL No. 2672, 2016 WL 6091259, at *10

26 (N.D. Cal. Oct. 18, 2016) (same, where the “Court-appointed Settlement Master . . .

27 indicated the Settlement should be submitted to the Court for approval”); Harris v. Vector

28 Marketing Corp., 2011 WL 1627973, at *8 (N.D. Cal. Apr. 29, 2011) (finding the fact
                                               34
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 46 of 73 Page ID
                                   #:6559



 1 that the settlement was negotiated with an experienced mediator “suggests that the parties

 2 reached the settlement in a procedurally sound manner and that it was not the result of

 3 collusion or bad faith by the parties or counsel”). The proposed Settlement is the product

 4 of arm’s length negotiations by Class Counsel.

 5        C.    The Settlement Provides Significant Benefits in Exchange for the
 6              Compromise of Strong Claims.
 7                  1. The Risk, Expense, Complexity, and Duration of Further
 8                     Litigation Weighs in Favor of Approval
 9        In assessing the risk, expense, complexity, and likely duration of further litigation,
10 “the Court will consider the vagaries of litigation and compare the significance of

11 immediate recovery by way of the compromise to the mere possibility of relief in the

12 future, after protracted and expensive litigation.” DIRECTV, Inc., 221 F.R.D. at 526

13 (quoting Oppenlander v. Standard Oil Co. (Indiana), 64 F.R.D. 597, 624 (D. Colo.

14 1974)). In addition, the Court evaluates the time and cost of further litigation. Woodard

15 v. Labrada, No. EDCV1600189JGBSPX, 2019 WL 6998775 at *5 (C.D. Cal. 2019). As

16 such, “unless the settlement is clearly inadequate, its acceptance and approval are

17 preferable to lengthy and expensive litigation with uncertain results.” DIRECTV, Inc., 221

18 F.R.D. at 526 (quoting 3 Newberg on Class Actions § 11:50 (4th ed. 2012)).

19        “An important consideration in judging the reasonableness of a settlement is the
20 strength of the plaintiffs’ case on the merits balanced against the amount offered in the

21 settlement.” DIRECTV, Inc., 221 F.R.D. at 526 (quoting 5 Moore Federal Practice, §

22 23.85[2][b] (Matthew Bender 3d. ed.)). In determining the probability of plaintiffs’

23 success on the merits, there is no “particular formula by which that outcome must be

24 tested.” Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009). However, in

25 balancing, “a proposed settlement is not to be judged against a speculative measure of

26 what might have been awarded in a judgment in favor of the class.” DIRECTV, Inc., 221

27 F.R.D. at 526 (quoting 5 Moore Federal Practice, § 23.85[2][b]). In assessing the strength

28 of the case, a district court need not “reach any ultimate conclusions on the contested
                                                35
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 47 of 73 Page ID
                                   #:6560



 1 issues of fact and law which underlie the merits of the dispute, for it is the very uncertainty

 2 of outcome in litigation and avoidance of wasteful and expensive litigation that induce

 3 consensual settlements.” Officers for Justice, 688 F.2d at 625.

 4        Here, the Parties recognize the risks of continued litigation and an adverse outcome.
 5 Although Plaintiffs and Defendant believe in the merits of their claims and defenses, they

 6 are cognizant of the risks of proceeding to trial. Class Counsel is informed by a successful

 7 motion for summary judgment in favor of Monsanto in one matter. See San Diego Unified

 8 Port District v. Monsanto Company, --F.Supp.3d--2020 WL 1479071 (S.D. Cal. March

 9 26, 2020); San Diego Unified Port District v. Monsanto Company, --F.Supp.3d--2020

10 WL 1468532 (S.D. Cal. March 26, 2020). Although Class Counsel can distinguish the

11 one particular ruling from the Third Amended Class Complaint and those of the other

12 Named Class Plaintiffs and Settlement Class Members, the ruling demonstrates the very

13 real risk faced by the Plaintiffs in these cases. See Ex. C, Declaration of Scott Summy, at

14 ¶25. Other courts could potentially make similar rulings to the detriment of other Plaintiffs

15 and Settlement Class Members. The legal and factual issues in this lawsuit are both

16 complex and disputed, as evidenced by the numerous dispositive motions that have been

17 filed. See, e.g. ECF 30.

18        There can be little doubt that resolving the Settlement Class Members’ claims
19 through a single class action is superior to nearly 2,500 individual lawsuits. “From either

20 a judicial or litigant viewpoint, there is no advantage in individual members controlling

21 the prosecution of separate actions. There would be less litigation or settlement leverage,

22 significantly reduced resources and no greater prospect for recovery.” Hanlon, 150 F.3d

23 at 1023. The time required for each putative Settlement Class Member to initiate litigation

24 and conduct discovery weighed against the risks to each public entity favors the

25 Settlement. The time it would take for Settlement Class Members to engage in and

26 complete similar litigation would likely take up to a decade to complete. See Ex. C,

27 Declaration of Scott Summy, at ¶ 24.

28
                                                 36
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                         RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 48 of 73 Page ID
                                   #:6561



 1        In addition, the potential costs of going to trial would be substantial. The Parties
 2 have expended enormous sums to date in the course of ordinary litigation. Litigating

 3 against Monsanto in the Public Entity Cases heavily taxed Lead Class Counsel and their

 4 firm. Over a five to six year period, 35 attorneys, 3 paralegals, 6 legal staff and IT

 5 personnel were used to address all aspects of these cases. Ex. C, Declaration of Scott

 6 Summy, at ¶ 14. Lead Class Counsel’s firm funded all of these cases, which included out-

 7 of-pocket costs for experts, depositions, filing fees, travel and voluminous electronic

 8 discovery performed in-house. These expenses totaled approximately $10 million. Id. at

 9 ¶ 19. Under such circumstances, the avoidance of further risks and costs conserves the

10 Parties’ and the Court’s resources. Moreover, any judgment would likely be subject to

11 lengthy appeals, whereas the Settlement provides more immediate results and benefits to

12 Settlement Class Members. This factor weighs in favor of the preliminary approval of the

13 proposed Settlement Agreement.

14                 2. The Amount Offered in Settlement Supports Approval
15        In assessing the consideration obtained by the class members in a class action
16 settlement, “[i]t is the complete package taken as a whole, rather than the individual

17 component parts, that must be examined for overall fairness.” Officers for Justice, 688

18 F.2d at 628. Because courts examine the complete settlement package, “it is well-settled

19 law that a proposed settlement may be acceptable even though it amounts to only a

20 fraction of the potential recovery that might be available to the class members at trial.”

21 DIRECTV, Inc., 221 F.R.D. at 527.

22        The Settlement reflects the range of possible harms and remedies that Settlement
23 Class Members could suffer and allege. If a Settlement Class Member were to litigate its

24 claims and prevail upon all causes of action so that a jury could award full damages

25 sought, a Settlement Class Member could potentially recover damages ranging from mere

26 hundreds of dollars for testing to millions of dollars for sophisticated sediment dredging

27 and removal. On a class wide basis, without the friction of any defensive arguments, the

28 damages sought by Plaintiffs could exceed several billions of dollars. See Exhibit K,
                                               37
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 49 of 73 Page ID
                                   #:6562



 1 Supplemental Declaration of Michael Trapp, and Exhibit L, Supplemental Declaration of

 2 Rob Hesse. That aspirational figure is not a realistic guide because (1) it overestimates

 3 the PCB-only damages by ignoring contaminants other than PCBs that may be present in

 4 water and sediment and either (a) drive a portion of the remediation costs and/or (b)

 5 should cause an allocation of costs; (2) it does not acknowledge the legal and factual

 6 difficulties that would face litigants including the potential for summary judgment rulings

 7 against plaintiffs as in the City of San Diego; (3) it does not value the benefit of certain

 8 settlement recovery against the risk, expense, time, and uncertainty of litigation and the

 9 possibility of zero recovery at trial. See Exhibits K and L, Supplemental Declarations of

10 Michael Trapp and Rob Hesse, respectively.

11        Here, $550,000,000 is being offered collectively to cities, towns, villages,
12 boroughs, townships, counties, and independent port districts that have incurred or will

13 incur costs associated with PCBs in stormwater, stormwater systems, sediment, and water

14 bodies. As discussed in detail below, these funds will provide real-world relief and

15 restitution for public funds spent and those that will be spent on PCB monitoring,

16 remediation, and mitigation. For example, each Settlement Class Member will receive

17 sufficient funds to pay to sample and test its water for PCBs. Some Settlement Class

18 Members will also receive funds to compensate them for TMDL compliance and the costs

19 of reducing PCBs in storm water discharges and/or Superfund compliance and the costs

20 of remediating PCBs from certain sediments. Additionally, it may be pointed out that the

21 Settlement Class Members have not released any claims that they may still have against

22 third-parties that may have released PCBs. See Ex. C, Declaration of Scott Summy, at ¶

23 24.

24                  3. The Effectiveness of the Proposed Method of Distributing Relief to
25                     Class Members, Including the Method of Processing Class-
26                     Member Claims Supports Approval
27        Class Counsel, working with experts, have gone through extensive and exhaustive
28 efforts to identify all Settlement Class Members from publicly-available government data
                                                38
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 50 of 73 Page ID
                                   #:6563



 1 — a research project never before completed. Ex. D, Declaration of John Fiske, at ¶ 16.

 2 The extensive and exhaustive class member identification and allocation structure

 3 research project took many months and was very expensive. No other setting or process

 4 could identify, allocate, and deliver to over 2,000 cities, towns, villages, boroughs,

 5 townships, counties, and independent port districts a $550,000,000 class benefit. The

 6 proposed method of distribution of proceeds is likewise streamlined by having a known

 7 set of putative Settlement Class Members at this time.

 8                  4. Extent of Discovery Completed and the Stage of Proceedings
 9                     Weigh in Favor of Approval
10        “A court is more likely to approve a settlement if most of the discovery is
11 completed because it suggests that the parties arrived at a compromise based on a full

12 understanding of the legal and factual issues surrounding the case.” DIRECTV, Inc., 221

13 F.R.D. at 527 (quoting 5 Moore’s Federal Practice § 23.85[2][e]). As such, “[a]

14 settlement following sufficient discovery and genuine arms-length negotiation is

15 presumed fair.” Chambers v. Whirlpool Corp., 214 F. Supp. 3d 877, 889 (C.D. Cal. 2016).

16 However, formal discovery is not required where the “parties have sufficient information

17 to make an informed decision about settlement,” this factor weighs in favor of approving

18 the settlement. Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1239 (9th Cir. 1998); see

19 In re Mego Fin. Corp. Sec. Litig., 213 F.3d at 459.

20        As discussed above, the Parties undertook full discovery and planned to litigate
21 each case individually. As this Settlement came together, the general liability discovery

22 as to Monsanto was substantially complete and available for use in all of the Public Entity

23 Cases. See Ex. C, Declaration of Scott Summy, at ¶ 18. Accordingly, both sides along

24 with the Mediator were armed with a significant amount of information to make a well

25 informed and intelligent decision regarding the Settlement reached in this matter. This

26 factor weighs in favor of the preliminary approval of the proposed Settlement Agreement.

27

28
                                               39
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 51 of 73 Page ID
                                   #:6564



 1                  5. The Experience and Views of Counsel Weigh in Favor of Approval
 2         “Great weight is accorded to the recommendation of counsel, who are most closely
 3 acquainted with the facts of the underlying litigation.” DIRECTV, Inc., 221 F.R.D. at 527

 4 (quoting In re Painewebber Ltd. P'ships Litig., 171 F.R.D. 104, 125 (S.D.N.Y.1997)).

 5 Therefore, in considering the adequacy of the terms of a settlement, the Court should rely

 6 upon the judgment of experienced counsel for the parties. Woodard v. Labrada, No.

 7 EDCV1600189JGBSPX, 2019 WL 6998775 at *7 (C.D. Cal. 2019). This reliance is

 8 predicated on the fact that “[p]arties represented by competent counsel are better

 9 positioned than courts to produce a settlement that fairly reflects each party’s expected

10 outcome in the litigation.” In re Pac. Enters. Sec. Litig., 47 F.3d 373, 378 (9th Cir. 1995).

11 Thus, “the trial judge, absent fraud, collusion, or the like, should be hesitant to substitute

12 its own judgment for that of counsel.” DIRECTV, Inc., 221 F.R.D. at 527 (quoting Cotton

13 v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977); Hanrahan v. Britt, 174 F.R.D. 356, 366–

14 368 (E.D.Pa. 1997)).

15        Plaintiffs’ Counsel involved in this case have extensive experience serving as lead
16 counsel and/or class counsel in complex environmental cases and have litigated individual

17 PCB-related cases. Plaintiffs’ Counsel and their firms have served as lead or co-lead

18 counsel in numerous class actions in the environmental arena. See Declarations of Scott

19 Summy and John Fiske. Based on the experience and the specific facts of this case,

20 Plaintiffs’ Counsel have concluded that the Settlement is fair, reasonable, and adequate.

21 Experienced counsel is also of the opinion that this class settlement maximizes the

22 recovery for these Settlement Class Members considering the substantial risks involved.

23 See Ex. C, Declaration of Scott Summy, at ¶ 24. Defendant’s Counsel are also highly

24 skilled and well adept at defending class actions, having defended class actions in nearly

25 every state for dozens of companies. Thus, counsel for each of the Parties–who are

26 experienced plaintiffs’ class action and defense attorneys–have fully evaluated the

27 strengths, weaknesses, and equities of the parties’ respective positions and have done so

28 in light of similar litigation with which they were involved.
                                                 40
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 52 of 73 Page ID
                                   #:6565



 1                  6. The Presence of a Governmental Participant Weighs in Favor of
 2                     Approval
 3        Courts presume that governmental participants and government officials put on
 4 notice of class action settlement proceedings will raise any concerns that they may have

 5 during the normal course of such proceedings. Taylor v. Shippers Transp. Express, Inc.,

 6 No. CV1302092BROPLAX, 2015 WL 12658458 at *11 (C.D. Cal. 2015). Thus, a

 7 governmental entity or governmental official being involved in class action settlement

 8 proceedings weighs in favor of approval. Touhey v. U.S., No. EDCV 08-01418-VAP,

 9 2011 WL 3179036 at *8 (C.D. Cal. 2011).

10        The Named Class Plaintiffs and Settlement Class Members are all sophisticated
11 governmental subdivisions. Most are represented by their own in-house attorneys and

12 have extensive experience with litigation. See Exhibit J, Declarations of the 13 Named

13 Class Representatives. The participation of the Named Class Plaintiffs in full discovery

14 and their participation at every stage of the case favors approval.

15 VI.    COMPLIANCE WITH THE COURT’S ORDER REGARDING CLASS
16        ACTION SETTLEMENTS
17        A.     Declarations from proposed class representatives as to the adequacy of
18               their representation of the class; and any differences between the
19               settlement class and the class proposed in the operative complaint.
20        Attached as Exhibit J are declarations from in-house attorneys of record for each
21 Named Class Plaintiff. In each declaration, the in-house attorneys for the public entities

22 describe the lengthy five plus year litigation; the time, energy, documents produced,

23 motions, and other litigation efforts; their involvement in the litigation and in the

24 resolution; and their role first as litigating entities and then as proposed class

25 representatives. There are no differences between the Settlement Class and the class in

26 the operative Complaint.

27        Described in detail in the Third Amended Class Action Complaint, the proposed
28 13 class representatives are the best suited to serve as class representatives because of
                                                41
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 53 of 73 Page ID
                                   #:6566



 1 their collective five plus year involvement in the litigation. Moreover, the 13 Named Class

 2 Plaintiffs collectively represent a wide array of the 2,528 class members, including the

 3 following: cities, counties, ports, Phase I permittees, Phase II permittees, permittees with

 4 TMDLs, permittees without TMDLs, permittees with sediment cleanup responsibilities,

 5 permittees without sediment cleanup responsibilities, permittees who recover under only

 6 the monitoring fund, meaning they recover under neither the TMDL nor the sediment

 7 fund, permittees with population bonus awards, and permittees without population bonus

 8 awards. The Named Class Plaintiffs range from small cities to the largest county in the

 9 nation to ports with no “population” at all. As those that have litigated the case for over 5

10 years, this collection of class representatives is not only best suited to represent the class

11 from a subject matter perspective, but the collection also truly represents the class.

12        B.     Whether the settlement is within a range of possible judicial approval,
13               including (i) the fairness of its terms; (ii) the anticipated class recovery
14               under the settlement, (iii) the potential class recovery if plaintiffs had
15               fully prepared on each of the claims that are the subject of the
16               settlement, and (iv) an explanation of the factors bearing on the amount
17               of the compromise. The proposed allocation plan for the settlement
18               fund, and why such allocation is fair, and treats class members equitably
19               relative to each other.
20        Fed. R. Civ. P. 23(e)(2)(D) requires the Court to consider whether the Settlement
21 Agreement “treats class members equitably relative to each other.” In doing so, “the Court

22 considers whether the Settlement improperly grants preferential treatment to class

23 representatives or segments of the class.” Hefler v. Wells Fargo & Co., 2018 WL

24 6619983, at *7 (N.D. Cal. Dec. 18, 2018), aff’d, 802 Fed. App’x 285 (9th Cir. 2020)

25 (internal quotation marks and alteration omitted). The relief need not be identical—just

26 equitable and rationally apportioned. See, e.g., In re Veritas Software Corp. Sec. Litig.,

27 2005 WL 3096079, at *9 (N.D. Cal. Nov. 15, 2005), vacated in part on other grounds,

28 496 F.3d 962 (9th Cir. 2007) (options trader class members were sufficiently different
                                                 42
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 54 of 73 Page ID
                                   #:6567



 1 from in-and-out traders “to justify their differential treatment in the plan of allocation of

 2 settlement proceeds”); Vargas v. Ford Motor Co., 2020 WL 1164066, at *10 (C.D. Cal.

 3 Mar. 5, 2020) (“[W]hile the Settlement was structured to deliver the most complete relief

 4 to those Class Members that experienced persistent defects (e.g., those with more service

 5 visits will receive a greater cash payment), this is an objective and logical explanation for

 6 the variations in monetary recovery.”).

 7        Here, the Settlement treats all Settlement Class Members equitably according to
 8 need and other factors as set forth below.

 9        The Class and the Monitoring Fund
10        Settlement Class Members are identified using a broad method. In its essence,
11 Settlement Class Members are those public entity storm water permittees that have

12 jurisdictional boundaries within a watershed that drains into an impaired body of water.

13 This broad methodology of class identification includes Settlement Class Members that

14 know about PCB contamination in their storm water systems and includes Settlement

15 Class Members that may not know about PCB contamination in their storm water systems.

16 Of the 2,528 class members, many may not be aware of the presence of PCBs in their

17 storm water system at all. This is due to the reality that only 242 of the 2,528 Settlement

18 Class Members are subject to a regulatory TMDL, required under the Clean Water Act,

19 which requires costs to be spent to limit contaminant effluent into an impaired water body.

20 The Clean Water Act requires the imposition of a TMDL when a permittee discharges a

21 contaminant into a 303(d) water body. This process regularly and customarily requires

22 water sampling to gauge contamination levels. See Declaration of Michael Trapp, Exhibit

23 D-1.

24        However, in practice, permittees are not regulated uniformly across the country
25 since discretion lies with state regulators. As such, 2,286 Settlement Class Members have

26 no TMDL regulation at all, which would otherwise likely require water sampling and

27 contaminant monitoring.

28
                                                43
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 55 of 73 Page ID
                                   #:6568



 1        Thus, many Settlement Class Members may not or likely do not sample or monitor
 2 their storm water for PCBs if they are not required to by a regulatory agency. Many

 3 Settlement Class Members’ claims may be limited to water sampling and monitoring. It

 4 is impractical and a waste of judicial resources for over 2,000 public entities to bring

 5 claims only for water sampling and monitoring, especially when compensation in this

 6 class resolution will compensate for nearly 100% of the cost for a round of water

 7 sampling, described further below.

 8        The intention of the Monitoring Fund, which applies to all 2,528 Settlement Class
 9 Members, is to provide Settlement Class Members with enough funds to sample and

10 monitor storm water for PCBs. The tiered monetary levels (e.g., $15,000, $20,000,

11 $25,000, or $30,000) correspond to the size of the entity receiving those funds. The

12 smaller entities, with smaller populations, smaller urbanized development, and smaller

13 storm water systems to sample, receive slightly less funding than those larger entities,

14 with larger populations, larger urbanized development, and larger storm water systems to

15 sample. See Supplemental Declaration of Michael Trapp, Exhibit K. Whether receiving

16 $15,000, $20,000, $25,000, or $30,000 dollars, each of the 2,528 Settlement Class

17 Members can use these funds to take and analyze several water samples to learn whether

18 PCBs are present in a storm water system. Water sampling costs can range from a few

19 hundred to a couple thousand dollars depending upon the type, method, and location of

20 testing.

21        A class member receiving $15,000 can use the settlement funds to pay for ten water
22 samples to detect and analyze PCBs. See Exhibit K, Supplemental Declaration of Michael

23 Trapp. A class member receiving $30,000 can use the settlement funds to pay for 20 water

24 samples to detect and analyze PCBs. See Exhibit K, Supplemental Declaration of Michael

25 Trapp.

26        The benefit to all Settlement Class Members is 100% compensation to complete at
27 least one round of PCB sampling to learn whether PCBs are in their storm water systems.

28 See Exhibit K, Supplemental Declaration of Michael Trapp. For those who know PCBs
                                              44
                                                           CASE NO.: 2:16-cv-03493-FMO-AS
                                                     RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 56 of 73 Page ID
                                   #:6569



 1 are present in their storm water system, they can test in another location or pay for

 2 continued monitoring and analysis. Since all but 242 Settlement Class Members have no

 3 TMDL regulation requiring storm water retrofitting or other mitigation measures

 4 (discussed below), compensation for 100% of at least one round of water sampling costs

 5 is a real-world benefit and solution that will shed light on current and ongoing PCB

 6 contamination of the country’s water bodies. See Exhibit K, Supplemental Declaration of

 7 Michael Trapp.

 8        The calculation of the Monitoring Fund is relatively simple because it is a bottom-
 9 up fund that uses simple arithmetic, and the sum of that arithmetic totals $42,895,000.

10        The TMDL Fund
11        The TMDL Fund includes the 242 Settlement Class Members regulated under a
12 TMDL. See Exhibit D-1, Declaration of Michael Trapp. The essential purpose of Total

13 Maximum Daily Loads is to reduce contaminants from entering impaired water bodies

14 via storm water systems. See Exhibit D-1, Declaration of Michael Trapp.

15        TMDLs that reduce PCBs may also reduce other contaminants. See Exhibit K,
16 Supplemental Declaration of Michael Trapp. Thus, the cost to implement “best

17 management practices,” or BMPs, to reduce PCBs can be allocated among several

18 contaminants concurrently.

19        TMDLs prescribe or require BMPs to remove or reduce PCBs and other
20 contaminants from storm water. See Exhibit D-1, Declaration of Michael Trapp. Some

21 examples of BMPs include the following: special street sweeping, bioswales, catch

22 basins, “green street” infrastructure, bioretention and bioinfiltration. See Exhibit K,

23 Supplemental Declaration of Michael Trapp. And, storm water systems vary in size and

24 complexity. A storm water system can include pipes, culverts, curbs, drains, outlets,

25 inlets, sidewalks, and several other impervious surfaces meant to redirect storm water,

26 largely for purposes of flood control and urban development. See Exhibit K, Supplemental

27 Declaration of Michael Trapp. BMPs are applied to different storm water systems in

28 different ways, according to the size, characteristic, and nature of the system and the
                                               45
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 57 of 73 Page ID
                                   #:6570



 1 contamination. See Exhibit K, Supplemental Declaration of Michael Trapp. BMPs can

 2 cost tens of thousands to several millions of dollars depending upon the BMP, its scale,

 3 its location, and other site-specific environmental and civil engineering factors. See

 4 Exhibit K, Supplemental Declaration of Michael Trapp. The costs specific to PCBs only

 5 for any one TMDL permittee would thereby be a fraction of that. See Exhibit K,

 6 Supplemental Declaration of Michael Trapp. This nationwide settlement seeks to

 7 compensate funds at that scale. In litigation, the funds recovered in litigation likely would

 8 be something less than 100% of the claimed damages based on the myriad of viable

 9 defenses raised by Defendant.

10        Expert Michael Trapp engaged in a case study analysis to estimate possible
11 scenarios for the aggregate cost to comply with TMDLs that involve PCBs, across all 242

12 class members in the TMDL Fund. See Exhibit K, Supplemental Declaration of Michael

13 Trapp. Michael Trapp reviewed six case studies that estimated the total cost to comply,

14 on a per acre basis, with TMDLs involving PCBs. The TMDLs studied involve

15 contaminants in addition to PCBs, so such costs cannot be contributed solely to PCBs. Id.

16 In his review, Dr. Trapp found the cost to comply with the six-case study TMDLs ranged

17 from $4,000 per acre on the low end to $35,000 per acre on the high end, with an average

18 of $18,245 per acre. Id. Based on his review of the case studies and his professional

19 experience and education, the lower to middle range costs of $4,000 to $18,245 per acre

20 is likely much more common than the high end of the range. Id.

21        Among the 242 TMDL entities, there are 761,587 acres of impervious surface. Id.
22 When multiplied by all 761,587 acres, the total aggregate cost in the more common lower

23 to middle ranges equals $3,046,346,664 to $13,894,871,905. Id.

24        Thus, the allocation of the TMDL Fund is designed to provide Settlement Class
25 Members with funds to help employ BMPs and meet regulatory requirements. Settlement

26 Class Members vary in size—including total land area and population—and so too do

27 their storm water systems and corresponding TMDL associated costs.

28
                                                46
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 58 of 73 Page ID
                                   #:6571



 1        Therefore, the TMDL Fund uses two factors, imperviousness and population, to
 2 rank the relative size of the Settlement Class Members’ storm water systems and indicate

 3 the potential PCB contamination. See Exhibit D-1, Declaration of Michael Trapp. These

 4 factors are used to calculate corresponding monetary awards that would proportionately

 5 indicate BMP costs. See Exhibit D-1, Declaration of Michael Trapp. Both imperviousness

 6 and population indicate potential PCB contamination since PCBs were used largely in

 7 commercial development and construction, and industrial applications and uses—

 8 population and imperviousness generally indicate industrial and urbanized activities such

 9 as development, demolition, renovation, production, manufacturing, utilities, and similar

10 PCB releasing uses and activities. See Exhibit K, Supplemental Declaration of Michael

11 Trapp.

12        When rain or storm water runoff contacts PCBs in the environment, PCBs can be
13 picked up by the storm water runoff and discharged into receiving water bodies. See

14 Exhibit D-1, Declaration of Michael Trapp. The greater the imperviousness within a

15 subject watershed, the less storm water infiltrates to soils and consequently the more the

16 volume of stormwater is generated. The greater the area of impervious surfaces, the

17 greater the sources of PCBs, and the greater potential for PCBs traveling from their

18 original sources and application to impaired water bodies. See Exhibit K, Supplemental

19 Declaration of Michael Trapp.

20        The greater the imperviousness, the greater the potential cost of TMDL compliance
21 for a Settlement Class Member. The more impervious infrastructure, the greater the

22 potential cost. See Exhibit K, Supplemental Declaration of Michael Trapp. Settlement

23 Class Members with more impervious surface area have “more ground to cover.”

24        Population   indicates   building,   development,    demolition,   reconstruction,
25 renovation, employment of industrial jobs, utility use, and industrial activity generally,

26 all of which indicate infrastructure containing PCBs. See Exhibit K, Supplemental

27 Declaration   of Michael Trapp. Population indicates commercial activity and
28
                                               47
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 59 of 73 Page ID
                                   #:6572



 1 infrastructure agitation, both of which contribute to PCB contamination. See Exhibit K,

 2 Supplemental Declaration of Michael Trapp.

 3        The allocation of $250 million uses Settlement Class Members’ imperviousness,
 4 publicly available from U.S. Geological Survey data. See Exhibit D-1, Declaration of

 5 Michael Trapp. A Settlement Class Member’s impervious area within a subject watershed

 6 is weighted relative to all other Settlement Class Members’ impervious area within all

 7 other subject watersheds. See Exhibit D-1, Declaration of Michael Trapp. The 242 entities

 8 each receive corresponding weighted monetary recoveries. See Exhibit D-1, Declaration

 9 of Michael Trapp. For those entities with very high populations (cities over 1 million and

10 counties over 2 million) a population bonus is added. See Exhibit D-1, Declaration of

11 Michael Trapp. Thus, imperviousness and population determine the allocation of the $250

12 million. Those entities with only small sections of impervious surfaces within subject

13 watersheds receive relatively smaller recoveries from the fund. See Exhibit D-1,

14 Declaration of Michael Trapp. And, those entities with larger sections of impervious

15 surfaces, and those with very large populations, receive more funds. See Exhibit D-1,

16 Declaration of Michael Trapp.

17        The imperviousness of a few very large entities resulted in a large concentration of
18 funds in those few entities. So, to “smoothen the curve,” no one TMDL Settlement Class

19 Member receives more than three percent (3%), or $7.5 million inclusive of the population

20 bonus, of the $250 million. See Exhibit D-1, Declaration of Michael Trapp.

21        The scale of the TMDL Fund, collectively as $250 million for 242 entities, or as
22 each allocated award, is appropriate relative to (1) the actual cost of PCB BMPs, (2) the

23 allocation of BMP costs to other contaminants, and (3) the nature of a vigorously

24 contested adversarial process. See Exhibit K, Supplemental Declaration of Michael

25 Trapp.

26        As noted above, a BMP can remove multiple contaminants. Thus, when “costing”
27 a BMP project—for example a $250,000 BMP—PCBs may be only one of several

28 contaminants removed from storm water. See Exhibit K, Supplemental Declaration of
                                               48
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 60 of 73 Page ID
                                   #:6573



 1 Michael Trapp. Thus, in the example of a $250,000 BMP, perhaps only $50,000,

 2 $100,000, or $150,000 might be attributable to PCB contamination. See Exhibit K,

 3 Supplemental Declaration of Michael Trapp. Multiple contaminants may necessitate

 4 higher costs which would not be legally attributable to Defendant’s PCBs. See Exhibit K,

 5 Supplemental Declaration of Michael Trapp.

 6        This resolution does not seek to provide 100% recovery of all PCB BMP costs.
 7 Defendant vigorously asserted legal defenses to liability, causation, efficacy of remedy,

 8 and adequacy of scientific persuasion, among others. Defendant attacked TMDLs

 9 themselves, arguing that TMDL regulatory requirements have no impact on legal liability,

10 that PCBs in small diffuse quantities harm neither animals nor humans, and that spending

11 millions of dollars on TMDL requirements is a wasteful and ineffective way to address

12 PCBs when dilution alone reduces PCBs over time.

13        This TMDL allocation reconciles the tension among regulatory costs, legal
14 liability, and availability of funds in resolution. Nevertheless, TMDL class members will

15 receive up to $7.5 million each intended to fund all or part of PCB-reducing BMPs. See

16 Exhibit D-1, Declaration of Michael Trapp. The $250 million fund is an unprecedent

17 direction of funds to public entities to comply with PCB-reducing TMDLs.

18        The Sediment Fund
19        The Sediment Fund resolves a separate set of challenges imposed by another type
20 of PCB regulation—sediment remediation. Sediments—those soils submerged within

21 impaired water bodies—receive and collect PCBs. See Exhibit D-2, Declaration of Rob

22 Hesse. Sediment remediation costs can be significant but can vary from site to site

23 depending upon site and contamination characteristics. See Exhibit L, Supplemental

24 Declaration of Rob Hesse.

25        In a Superfund Site, or in Category 4b clean-up site, the US EPA or State regulator
26 uses authority under federal law, such as CERCLA or the Clean Water Act, to require

27 multiple Potentially Responsible Parties (PRP) to remediate a sediment site. This initiates

28 a complex “allocation” process whereby the many PRPs engage with each other to
                                               49
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 61 of 73 Page ID
                                   #:6574



 1 determine how much each PRP must contribute to the remediation prescribed by the EPA.

 2 See Exhibit L, Supplemental Declaration of Rob Hesse. Therefore, a Superfund Site

 3 includes multiple PRPs sharing the overall cost and responsibility for cleanup. See Exhibit

 4 L, Supplemental Declaration of Rob Hesse. The number of PRPs can be in the hundreds.

 5 See Exhibit L, Supplemental Declaration of Rob Hesse. Of the nine Sediment Sites in the

 6 Fund, the number of PRPs at any one particular site ranges from two to 345. See Exhibit

 7 L, Supplemental Declaration of Rob Hesse. Through the CERCLA allocation process, the

 8 list of actively involved parties becomes further refined. Upon review of the refined list

 9 of actively involved PRPs, expert Rob Hesse found that the Fund’s nine Sediment Sites

10 includes anywhere from one to 55 actively involved PRPs per site. See Exhibit L,

11 Supplemental Declaration of Rob Hesse.

12        Settlement Class Members may be included as PRPs by the EPA for reasons other
13 than storm water and other than PCBs. A Settlement Class Member’s inclusion as a PRP

14 does not necessarily mean that its liability includes only PCB Contribution through storm

15 water. Moreover, due to multiple PRPs named at a site where PCBs are contributed

16 through storm water, a Settlement Class Member’s inclusion because of PCBs and storm

17 water does not mean it is the sole PRP for PCBs and storm water. Id.

18        PCBs are not the only contaminant in these nine Sediment Sites. Collectively
19 among the nine sites in the Sediment Fund, the following is a list of primary contaminants

20 of concern: PCBs, PAHs (Polycyclic Aromatic Hydrocarbons), Dioxins/Furans,

21 Pesticides, Mercury, Lead, Other Metals, Copper, VOCs (Volatile Organic Compounds),

22 Arsenic, Hexachlorobenzene, Zinc, Cadmium, and TBT (Tributyltin). See Exhibit L,

23 Supplemental Declaration of Rob Hesse. While PCBs may be one of several primary

24 contaminants of concern, other primary contaminants of concern also drive health risks

25 and remediation costs. See Exhibit L, Supplemental Declaration of Rob Hesse. Thus, as

26 with the TMDL Fund, regulatory costs in a Sediment Site cleanup cannot be attributed

27 only to Defendant’s PCBs. Therefore, the overall Superfund costs to remediate sediment

28 are neither attributed solely to Settlement Class Members nor solely to PCBs. Id.
                                               50
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 62 of 73 Page ID
                                   #:6575



 1        Some information about remediation costs at Superfund Sites may be non-public
 2 or confidential due to confidential allocation proceedings for Sites. The Sediment Fund

 3 includes an allocation by a Special Master to fairly and equitably allocate $150 million

 4 among the twelve class members. Ex. A, Settlement Agreement ¶¶ 79(a)-(f). A Settlement

 5 Class Member’s disclosure in a confidential application to a Special Master will facilitate

 6 this fair and equitable allocation by allowing class members to share information

 7 otherwise non-public and/or confidential. See generally Exhibit L, Supplemental

 8 Declaration of Rob Hesse.

 9        The Settlement Funds will not be allocated evenly, but rather equitably. If the $150
10 million fund was divided evenly among the twelve class members, each of the 12

11 qualifying Class Member would receive $12.5 million.

12        Research of publicly available information reveals that two Settlement Class
13 Members may have spent only $500,000 and one may not spend more due to regulatory

14 completion. See Exhibit L, Supplemental Declaration of Rob Hesse. If, for example, two

15 entities spent only $1 million collectively, there could be $149 million remaining for ten

16 Settlement Class Members—an average of $14.9 million per entity.

17        The cost to any one PRP can cost hundreds of thousands to many tens of millions
18 of dollars depending upon the cleanup required, its scale, its location, and other site-

19 specific environmental and civil engineering factors. See Exhibit L, Supplemental

20 Declaration of Rob Hesse. The costs specific to PCBs and storm water only for any one

21 PRP would thereby be a fraction of that. See Exhibit L, Supplemental Declaration of Rob

22 Hesse. This Settlement seeks to compensate funds at that scale. In litigation, the funds

23 recovered in litigation likely would be something less than 100% of the claimed damages

24 based on the myriad defenses raised by Defendant.

25        Expert Rob Hesse researched publicly available information he considers to be
26 helpful in understanding the appropriate size of the Sediment Fund. Id. During his review

27 of publicly available information, Mr. Hesse estimated a possible range for the total

28 Superfund/Category 4(b) costs to the 12 qualifying Class Members. Id. In the aggregate,
                                               51
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 63 of 73 Page ID
                                   #:6576



 1 the cost to comply with the Superfund/Category 4(b) orders, across all twelve qualifying

 2 Settlement Class Members may range from $440 million to $700 million or more. Id.

 3 However, this total liability does not necessarily discount for other contaminants nor does

 4 it necessarily discount for PCB contributions through sources other than storm water. Id.

 5        As one just one example of the appropriateness of the scale and size of the Fund,
 6 based on publicly available information, one Settlement Class Member spent

 7 approximately $15 million at its site (although not necessarily exclusively for PCBs and

 8 storm water). See Exhibit L, Supplemental Declaration of Rob Hesse. As another example

 9 of the appropriateness of the scale and size of the fund, based on publicly available

10 information, one Settlement Class Member spent $5 million and another spent somewhere

11 between $10 million and $15 million at a site (although not necessarily exclusively for

12 PCBs and storm water). See Exhibit L, Supplemental Declaration of Rob Hesse. Other

13 Settlement Class Members have spent or may expect to spend more or less. Some award

14 applications from class members may include damages the Special Master considers more

15 speculative than others. The allocation is the purview of the Special Master, a retired

16 federal magistrate judge. Ex. A, Settlement Agreement ¶ 79.

17        The $150 million fund provides ample opportunity and flexibility for the Special
18 Master to provide significant awards, which are meaningful when considering the actual

19 costs to remediate, the allocation among several parties, the allocation among several

20 contaminants, and the significant and complex legal defenses charged in this case.

21 Settlement Class Members will not receive 100% of their sediment remediation costs,

22 even when considering those costs related only to PCBs and only to storm water. The

23 Settlement Class Members will receive significant compensation for a portion of those

24 costs amidst a vigorously contested adversarial process.

25        Special Needs Fund—Part A and Part B
26        This case did not start as a class action, but rather as one lawsuit brought by one
27 city on behalf of itself over five years ago. In March 2015, the City of San Diego sued

28 Defendants to recover costs spent remediating PCBs from San Diego Bay. One by one
                                               52
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 64 of 73 Page ID
                                   #:6577



 1 cities, counties, and ports filed suit. In total, 13 lawsuits were filed in four states, seven

 2 federal districts, before eight federal courts, over a period of five plus years. An additional

 3 two entities had engaged outside counsel, investigated their cases, prepared a complaint,

 4 and were prepared to file when serious settlement discussions gave reason to delay filing

 5 to allow for a successful resolution process. See Exhibit J, Declaration of 13 Named Class

 6 Plaintiffs. In total, 15 public entities chose to become Litigating Entities in this case.

 7        As described in the declarations of the 13 class representatives, and of proposed
 8 Class Counsel Scott Summy and John Fiske, the litigants engaged in significant and costly

 9 litigation on a case by case basis. The cases were not coordinated but rather fought across

10 the western United States and then on the east coast, too. The litigants assumed significant

11 risk that their five-year campaign could result in no recovery at all—a serious risk for a

12 public entity choosing to devote public resources to tort litigation.

13        Prior to the filing of these lawsuits, the litigants and their outside counsel were
14 unaware of any lawsuits ever filed in America wherein storm water was the subject of an

15 environmental lawsuit against a product manufacturer. While environmental lawsuits had

16 been filed against product manufacturers for water contamination, the litigants were

17 unaware of lawsuits filed for contamination of storm water—a point that Defendant seized

18 on early, attacking standing and other issues. In fact, so novel were these storm water

19 cases, and so effective were Defendant’s standing arguments, the Litigating Entities

20 (specifically San Diego, San Jose, Oakland, and Berkeley) lost the first round of motions

21 to dismiss. At that time, those four Litigating Entities, plus the other Litigating Entities

22 that had cases on file with their own motions to dismiss pending, chose to continue their

23 cases. They believed in the importance of the cases and chose to continue to devote public

24 resources to the matters despite the risk of losing.

25        Those four Litigating Entities filed amended complaints, opposed another round of
26 motions to dismiss, and defeated the motions to dismiss the second time, but only in part

27 as one court granted Defendant’s alternative request for relief. Nevertheless, the

28 Litigating Entities continued the litigation for years, facing enormous document requests
                                                 53
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                          RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 65 of 73 Page ID
                                   #:6578



 1 through discovery and through public records act requests. See Exhibit J, Declaration of

 2 13 Named Class Plaintiffs. Several entities engaged in deposition and expert discovery,

 3 and three Litigating Entities faced motions for summary judgment and pre-trial motions.

 4 The City of San Diego, the Port of San Diego, and the City of Spokane were/are on the

 5 heels of trial. The City of Spokane was so close to trial that the parties had to approach

 6 the court for a trial continuance in order to allow time to negotiate this class settlement—

 7 pre-trial motions and motions for summary judgment were fully briefed. See Exhibit J,

 8 Declaration of 13 Named Class Plaintiffs. The City of San Diego faced successful

 9 arguments on motion for summary judgment and the Port of San Diego fought through

10 several arguments and faces still today a looming trial date. The other litigants, depending

11 upon when they filed, also faced significant discovery efforts at various stages. In total,

12 Defendant employed at least nine law firms across the nation to defend the actions,

13 including several national law firms such as Shook Hardy & Bacon and Latham &

14 Watkins, which effectively defended the actions throughout the litigation.

15        There would be no nationwide Settlement had it not been for the stalwart efforts of
16 the 15 Litigating Entities over the five plus years of hard-fought litigation. In states like

17 Washington and Oregon, the cases presented legal questions of first impression, including

18 holding product manufacturers liable for environmental type damages. Now, 2,528 public

19 entities will benefit from these efforts with monitoring costs. In the TMDL Fund, 242

20 public entities incurring TMDL regulation costs will receive up to $7.5 million each from

21 a collective $250 million fund. Ex. A, Settlement Agreement ¶ 78. In the Sediment Fund,

22 12 public entities will collectively benefit from $150 million to help pay for expensive

23 sediment remediation costs imposed by federal laws and regulators. Id. ¶ 79.

24        An additional $50 million is available to all 2,528 Settlement Class Members in
25 Special Needs Fund Part B. Id. ¶ 80(h). On top of the $42 million plus monitoring fund,

26 the $250 million TMDL fund, and the $150 million sediment fund, an additional $50

27 million is available to all Settlement Class Members upon application to the Special

28 Master for compensation of certain costs that have provided or will provide a regional or
                                                54
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 66 of 73 Page ID
                                   #:6579



 1 nationwide benefit. Id. Across the 2,528 class members, certain Settlement Class

 2 Members will have incurred costs not specifically covered in the Monitoring Fund,

 3 TMDL Fund, or Sediment Fund. Upon application, those costs will be compensated. This

 4 gives all Settlement Class Members ample and equal opportunity for compensation of

 5 costs incurred, including but not limited to the following: natural resource rehabilitation

 6 costs, where standing exists; costs to study, survey, or analyze PCBs in the environment

 7 or in consumer products as a source of PCBs; additional mitigation or remediation work

 8 not covered herein; any other costs incurred that provide a regional or national benefit

 9 regarding PCBs and storm water. See Exhibit A, Settlement Agreement. Through Part B,

10 all 2,528 class members will have a robust opportunity to recover costs related to PCBs

11 and storm water. Id.

12        Without the collective five plus year effort of the 15 Litigating Entities, which did
13 not file as a class action, none of this nearly $650 million package would be available.

14 Because the 15 Litigating Entities filed individually rather than as a class, incurring

15 millions of dollars of in-house counsel time, fees, and costs, it would be unfair to place

16 those that took the risk at such a significant disadvantage. Thus, those 15 Litigating

17 Entities have an opportunity to receive compensation for some, but not necessarily all, of

18 their in-house counsel time, fees, and costs. See Exhibit A, Settlement Agreement. Special

19 Needs Part A simply attempts to make whole those 15 Litigating Entities that have

20 incurred significant costs to get this case into a national resolution—Special Needs Part

21 A attempts to reimburse those litigating entities so that, ultimately, they are treated as

22 fairly as the rest of the 2,528 class members. Id. Otherwise, the 15 Settlement Class

23 Members would be millions of dollars “in the hole” compared with their non-litigating

24 fellow Settlement Class Members. Fifteen Litigating Entities will apply for $57,105,000.

25        A model structure was approved recently by Judge Dan Aaron Polster in the
26 Northern District of Ohio in the nationwide Opioid Litigation—MDL No. 2804 In Re:

27 National Prescription Opiate Litigation, Case No. 1:17-MD-2804. In the Opioid

28 Litigation, certain litigating entities filed and litigated the case individually before a class
                                                  55
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                         RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 67 of 73 Page ID
                                   #:6580



 1 resolution structure was proposed. In Judge Polster’s Order confirming within the class

 2 structure compensation to the individual litigating entities, the court states, “Finally, 15%

 3 is set aside for a ‘Class Members’ Special Needs Fund,’ to cover the special needs and

 4 expenditures of any Class member that are not addressed by the class-wide allocation

 5 formula, including expenses associated with litigation.” Id. Docket No. 2590 at page 6.

 6 In this class settlement structure, Special Needs Parts A and B comprises 16.5% of the

 7 total monetary resolution, and Part A alone comprises only 8.8% of the total monetary

 8 resolution. Comprehensive, nationwide settlements such as the opioid negotiation class

 9 approved by Judge Polster and this proposed PCB resolution require creativity within

10 Rule 23 to achieve fairness and compensation across the country.

11        In a world without the adversarial process proffering legal and factual defenses, the
12 totality of all PCB storm water cases from all class members could theoretically result in

13 verdicts and judgments totaling several billions of dollars. However, this resolution

14 provides realistic compensation in the context of our nation’s adversarial judicial

15 process—providing $550 million for 2,528 Settlement Class Members now, saving public

16 resources and promoting judicial economy.

17        C.     The arms-length negotiation of the settlement discussion(s), including
18               and to what extent, the proposed class representatives were involved in
19               the negotiation(s).
20        The arms-length negotiations of the Settlement discussions are detailed above. The
21 13 Named Class Plaintiffs have submitted their declarations, attached hereto as Exhibit J.

22 The 13 Named Class Plaintiffs participated in monthly, weekly, or more frequent, phone

23 calls with counsel regarding the “back and forth” negotiations with defense counsel

24 facilitated by JAMS Mediator Judge (Ret.) Jay Gandhi. See Declarations of Scott Summy

25 and Declaration of John Fiske; see Exhibit J, Declarations of 13 Named Class Plaintiffs.

26 Additionally, as counsel of record, and as in-house public entity attorneys engage in

27 affirmative litigation, the Named Class Plaintiffs were intimately involved in the drafting

28 and re-drafting of the language in the settlement agreement, focusing further on matters
                                                56
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 68 of 73 Page ID
                                   #:6581



 1 such as release and contribution protection, among other matters. See Exhibit J,

 2 Declaration of 13 Named Class Plaintiffs.

 3        Unlike some Named Class Plaintiffs, these Named Class Plaintiffs are (1)
 4 attorneys, (2) co-counsel of record in these cases, (3) public entities, and (4) engaged in

 5 affirmative litigation. They were engaged and involved in the settlement negotiations that

 6 took place throughout early to mid-2020. See Exhibit J, Declaration of 13 Named Class

 7 Plaintiffs.

 8        D.     Incentive Payments and the standard set forth in Radcliffe v. Experian
 9               Info Solutions Inc., 715 F.3d 1157 (9th Cir. 2013), including declarations
10               from the proposed class representative regarding (i) the time, risk, and
11               burden incurred by the class representative(s), the assistance he or she
12               provided to class counsel throughout the case; and (ii) whether the
13               incentive payment is conditioned on the class representative’s approval
14               of the settlement.
15        The Parties respectfully direct the court’s attention to Subsection B above,
16 specifically the discussion regarding Special Needs Part A.

17        E.     If the settlement contemplates a cy pres award, the parties shall identify
18               the proposed cy pres recipient, and explain how the recipient’s mission
19               or goals are related to the interests of the class members.
20        The Settlement does not contemplate a cy pres award and therefore this item is not
21 addressed.

22        F.     Adequacy of the Class Notice, including whether and how it fairly
23               apprises the putative class members of the terms of the proposed
24               settlement, and the options available to them in connection with the
25               settlement and court proceedings.
26        The Notice and Notice Plan are explained in Section II.B.2 above. The Settlement
27 Agreement requires Settlement Class Members to submit their written objections to the

28 Settlement directly to the Court, as required by the Court’s Order regarding class action
                                               57
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 69 of 73 Page ID
                                   #:6582



 1 settlements. Ex. A, Settlement Agreement ¶ 98. In addition, the Parties have prepared an

 2 opt-out or exclusion form that the Settlement Claims Administrator will post on the

 3 settlement website.

 4        G.    How the settlement will be administered, including the proposed
 5              amount and cap to be paid to the settlement administrator.
 6        The Parties propose Steven Weisbrot of Angeion Group, LLC to be appointed as
 7 Class Action Settlement Administrator. Under the terms of the Settlement, the Class

 8 Action Settlement Administrator will be paid by Defendant; no costs and expenses for

 9 implementing the Notice Plan will be paid from the Settlement Fund. See Exhibit A, ¶ 93.

10 The estimated cost for the Notice Plan is approximately $150,000. See Exhibit B,

11 Declaration of Steve Weisbrot. There is no proposed cap on the amount paid to the Class

12 Action Settlement Administrator. See ECF 206 at 4 (noting that the Parties should include

13 the proposed amount and cap to be paid to the settlement administrator). The Court should

14 approve and designate Steven Weisbrot of Angeion Group, LLC as Class Action

15 Settlement Administrator. See Exhibit B, Declaration of Steve Weisbrot.

16        H.    The parties shall carefully evaluate the scope of the release of claims. . .
17              Counsel shall address any differences between the claims to be released
18              and the claims in the operative complaint . . . and an explanation as to
19              why the differences are appropriate in the instant case.
20        Under the Settlement Agreement, Settlement Class Members and Defendant
21 release any and all claims and causes of action that were or could have been brought in in

22 this litigation based on, relating to, concerning or arising out of the alleged PCB-related

23 environmental impairments, including to water bodies. Ex. A, Settlement Agreement ¶

24 106. Settlement Class Members are only releasing claims based on the identical factual

25 predicate, as required under Ninth Circuit precedent. See Hesse v. Sprint Corp., 598 F.3d

26 581, 590 (9th Cir. 2010). Under controlling precedent, the Ninth Circuit has “held that

27 federal district courts properly released claims not alleged in the underlying complaint

28 where those claims depended on the same set of facts as the claims that gave rise to the
                                               58
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 70 of 73 Page ID
                                   #:6583



 1 settlement.” Id. There are not any material differences between the claims being released

 2 and the claims set out in the operative Third Amended Complaint. Defendant will also

 3 release Named Class Plaintiffs and Settlement Class Members from any claims arising

 4 out of or relating to PCB contamination they have alleged or could have alleged. See

 5 Exhibit A, Settlement Agreement ¶ 106.

 6        I.    The parties shall address whether notice under the Class Action
 7              Fairness Act (“CAFA”) is required and, if so, when it will be given. In
 8              addition, the parties should address substantive compliance with CAFA.
 9        Notice under CAFA is required pursuant to 28 U.S.C. § 1715. Under the terms of
10 Settlement Agreement, Monsanto will complete CAFA notice. See Exhibit A, ¶ 87. On

11 July 2, 2020, Monsanto completed CAFA notice to the appropriate state and federal

12 officials. No other substantive provisions of CAFA are implicated here.

13        J.    Identification of any agreement made in connection with the settlement.
14        No side agreements requiring scrutiny under Rule 23(e)(2)(c)(iv) exist. This
15 provision is aimed at “related undertakings that, although seemingly separate, may have

16 influenced the terms of the settlement by trading away possible advantages for the class

17 in return for advantages for others.” Fed. R. Civ. P. 23(e), 2003 Adv. Comm. Notes. The

18 Parties have not entered into any such agreements. All relevant settlement agreements are

19 contained in the Settlement Agreement.

20 VII. THE COURT SHOULD APPROVE THE CONTENT AND DISTRIBUTION

21        OF THE PROPOSED NOTICE TO THE SETTLEMENT CLASS
22        MEMBERS
23        Here, the Parties propose that the Court require the Class Action Settlement
24 Administrator to provide Notice of the proposed Settlement as described above and in the

25 Settlement Agreement and Notice Plan. The proposed Class Action Settlement

26 Administrator has also attested that implementation of the Notice Plan in the manner set

27 forth in the Settlement Agreement is fair, appropriate and constitutes “the best notice

28
                                              59
                                                           CASE NO.: 2:16-cv-03493-FMO-AS
                                                     RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 71 of 73 Page ID
                                   #:6584



 1 practicable” under the circumstances. See Ex. B, Declaration of Steve Weisbrot at ¶¶ 11,

 2 23.

 3 VIII. THE COURT SHOULD APPOINT CLASS COUNSEL

 4            Pursuant to Fed. R. Civ. P. 23(g), a Court certifying a case as a class action “must
 5 appoint class counsel.” Class Counsel respectfully request that the Court appoint them as

 6 Class Counsel. The experience and qualifications of the proposed Class Counsel are

 7 established, and the proposed Class Counsel will zealously prosecute the claims of the

 8 Settlement Class Members. 5 See Exs. C, D, Declarations of Scott Summy and John Fiske.

 9 The Court should appoint Scott Summy, John Fiske, and Carla Burke Pickrel of Baron &

10 Budd, P.C. as Lead Class Counsel, and John Gomez of Gomez Trial Attorneys, John R.

11 Wertz, Esq., and Richard Gordon and Martin Wolf of Gordon Carney & Wolf as Co-Class

12 Counsel.

13 IX.        ESTABLISHMENT OF FINAL APPROVAL AND FAIRNESS HEARING
14            AND ASSOCIATED DEADLINES
15            The Parties propose the following schedule regarding Notice to the Settlement
16 Classes and final approval of the Settlement Agreement:

17
                         Event                             Time For Compliance
18
         Preliminary Approval Hearing               August __, 2020
19
         Entry of Preliminary Approval Order        TBD
20

21       Direct Notice Mailed to Settlement         5 days from entry of Preliminary
         Class Members                              Approval Order.
22
         Deadline for Opting Out or Objecting       65 days from entry of Preliminary
23                                                  Approval Order.
24       Final Approval Hearing                     May 2021 (proposed).
25

26
     5
27  Defendant takes no position on the appointment of Class Counsel, except that certain
   Lead and Co-Class Counsel are contemplated and agreed to in the Settlement
28 Agreement.
                                                   60
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                          RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 72 of 73 Page ID
                                   #:6585



1 X.      CONCLUSION
2         For the reasons stated above, the proposed Settlement Agreement is the product of
3 serious, non-collusive, arm’s-length negotiations, and is a fair, reasonable, and adequate

4 resolution of Plaintiffs’ claims. The proposed Notice and Notice Plan also satisfy Rule

5 23’s due process requirements. As a result, the Parties respectfully request that the Court

6 grant their motion and enter the proposed order attached hereto which:           (1) grants
7 certification of the Settlement Class; (2) grants preliminary approval of the Settlement

8 Agreement; (3) approves the Notice and Notice Plan; (4) appoints Class Counsel; (5) and

9 appoints Steven Weisbrot of Angeion Group, LLC as Class Action Settlement

10 Administrator.

11

12
     Dated August 7, 2020                 Respectfully submitted,
13
                                           /s/ John Fiske
14                                        BARON & BUDD, P.C.
15                                        11440 W. Bernardo Court, Suite 265
                                          San Diego, California 92127
16                                        Telephone: (858) 251-7424
17
                                          BARON & BUDD, P.C.
18                                        Scott Summy (admitted Pro Hac Vice, Texas Bar
19                                        No. 19507500)
                                          SSummy@baronbudd.com
20
                                          Carla Burke Pickrel (admitted Pro Hac Vice,
21                                        Texas Bar No. 24012490)
                                          cburkepickrel@baronbudd.com
22
                                          3102 Oak Lawn Ave, #1100
23                                        Dallas, Texas 75219
                                          Telephone: (214) 521-3605
24

25                                        Attorneys for Plaintiffs and the Class
26

27

28
                                              61
                                                           CASE NO.: 2:16-cv-03493-FMO-AS
                                                     RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 213-1 Filed 08/07/20 Page 73 of 73 Page ID
                                   #:6586



1                                      EXHIBIT INDEX
2
     EX.   DESCRIPTION
3
     A     Settlement Agreement
4
     B     Declaration of Steve Weisbrot
5
     C     Declaration of Scott Summy
6
     D     Declaration of John Fiske
7

8
     D-1   Declaration of Michael Trapp

9
     D-2   Declaration of Rob Hesse

10   E     Declaration of Hon. (Ret.) Jay Gandhi

11   F     Sediment Sites Application

12   G     Special Needs Fund, Part A Application

13   H     Special Needs Fund, Part B Application

14   I     Initial Settlement Class Members

15   J     Declarations of 13 Class Representatives
16   K     Supplemental Declaration of Michael Trapp
17   L     Supplemental Declaration of Rob Hesse
18

19

20

21

22

23

24

25

26

27

28
                                              62
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
